 



Exhibit 10(h)

Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$1,300,000,000

AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT

Dated as of March 26, 2002

among

WEYERHAEUSER COMPANY, as Borrower,

THE LENDERS, SWING LINE BANK and FRONTING BANK NAMED HEREIN,

JPMORGAN CHASE BANK, as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent,

and

THE BANK OF TOKYO-MITSUBISHI, LTD., and

DEUTSCHE BANC ALEX. BROWN INC.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.,

as Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY
AGREEMENT dated as of March 26, 2002 among WEYERHAEUSER COMPANY, a Washington
corporation (the “Borrower”), the lenders listed in Schedule 2.01 (together with
each assignee that becomes a party hereto pursuant to Section 9.04, a “Lender”,
and collectively, the “Lenders”), JPMORGAN CHASE BANK, a New York banking
corporation, as swing line bank (in such capacity, the “Swing Line Bank”),
JPMORGAN CHASE BANK, as fronting bank (in such capacity, the “Fronting Bank”),
JPMORGAN CHASE BANK, as administrative agent for the Lenders (in such capacity,
and its successors in such capacity, the “Administrative Agent”), MORGAN STANLEY
SENIOR FUNDING, INC., as syndication agent (in such capacity, the “Syndication
Agent”), and THE BANK OF TOKYO-MITSUBISHI, LTD. and DEUTSCHE BANC ALEX. BROWN
INC., as co-documentation agents (each, individually, a “Co-Documentation
Agent,” and collectively, the “Co-Documentation Agents”).

W I T N E S S E T H:

          WHEREAS, pursuant to that certain Competitive Advance and Revolving
Credit Facility Agreement, dated as of February 8, 2002 (the “Existing
Competitive Advance and Revolving Credit Agreement”) entered into by and among
the Borrower, JPMorgan Chase Bank, as swing line bank, fronting bank and
administrative agent, Morgan Stanley Senior Funding, Inc., as syndication agent,
The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Banc. Alex Brown Inc. as
co-documentation agents, and the lenders party thereto from time to time, the
lenders, the swing line bank and the fronting bank party thereto have extended
credit to the Borrower to enable it (a) to finance the acquisition (the
“Acquisition”) by the Borrower of the outstanding shares of common stock,
including the related preferred stock purchase rights, of Willamette Industries,
Inc., an Oregon corporation (the “Company”), (b) to pay costs and expenses
related to such Acquisition and the financing thereof, (c) to refinance certain
existing indebtedness of the Borrower, the Company and their respective
subsidiaries (as hereinafter defined), (d) to provide the Borrower and its
Subsidiaries (as hereinafter defined) with financing for general corporate
purposes and (e) to provide for the issuance of letters of credit for the
account of the Borrower.

          WHEREAS, the Borrower has requested that the Lenders amend and restate
the Existing Competitive Advance and Revolving Credit Agreement (a) to refinance
the Existing Competitive Advance and Revolving Credit Agreement, (b) to pay
costs and expenses related to such re-financing, (c) to provide the Borrower and
its Subsidiaries with financing for general corporate purposes and (d) to
provide for the issuance of Letters of Credit for the account of the Borrower.

          WHEREAS, the Lenders have indicated their willingness to amend and
restate the Existing Competitive Advance and Revolving Credit Agreement on the
terms and conditions of this Agreement.

          WHEREAS, Weyerhaeuser Real Estate Company, a Washington corporation
and a wholly owned subsidiary of the Borrower will derive a substantial benefit
from the credit extended to the Borrower.

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree to
amend and restate the Existing Competitive Advance and Revolving Credit
Agreement as follows:

ARTICLE I

DEFINITIONS

          Section 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

          “364-Day Revolving Credit Facility Agreement” shall mean the Amended
and Restated 364-Day Revolving Credit Facility Agreement dated as of even date
herewith, entered into by and among the Borrower, WRECO, the lenders party
thereto from time to time, the Syndication Agent, the Administrative Agent and
the Co-Documentation Agents, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

          “Acquisition” shall have the meaning given such term in the
preliminary statements hereto.

          “Adjusted Net Worth” shall mean, as of the date of any computation
thereof, the aggregate amount of capital stock (less treasury stock), surplus
and retained earnings of WRECO and its Restricted Subsidiaries, after deducting
(i) goodwill, patents, trade names, trademarks, unamortized debt discount and
expense, deferred assets (other than prepaid taxes and insurance), experimental
or organizational expense, any reappraisal, revaluation or write-up assets, and
such other assets as are properly classified as “intangible assets” of WRECO and
its Restricted Subsidiaries in accordance with GAAP, (ii) all minority interests
in the capital stock and surplus of the Restricted Subsidiaries of WRECO,
(iii) all Investments in Unrestricted Subsidiaries of WRECO, and (iv) all
Investments of WRECO and its Restricted Subsidiaries in any joint venture,
partnership or similar entity (not including any Investments in any Restricted
Subsidiary of WRECO) entered into for the purpose of acquiring, developing,
constructing, owning, operating, selling or leasing any Real Estate Assets.

          “Administrative Agent Fees” shall have the meaning given such term in
Section 2.07(b).

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit C hereto.

          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.

          “Aggregate Credit Exposure” shall mean the aggregate amounts of the
Lenders’ Credit Exposures.

2



--------------------------------------------------------------------------------



 



          “Agreement” shall mean this Amended and Restated Competitive Advance
and Revolving Credit Facility Agreement, together with all amendments,
supplements and modifications hereof.

          “Applicable Margin” shall have the meaning given such term in Section
2.09(d).

          “Applicable Percentage” of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender’s Commitment. In
the event the Commitments shall have expired or been terminated, the Applicable
Percentage shall be determined on the basis of the Commitments most recently in
effect, but giving effect to assignments pursuant to Section 9.04.

          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
which acceptance shall be governed by the terms of Section 9.04, substantially
in the form of Exhibit D.

          “Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Prime Rate and (ii) 1/2 of 1% plus the Federal Funds Rate,
each as in effect from time to time. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Rate, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

          “Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate
Loans.

          “Base Rate Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.

          “Borrower” shall have the meaning given such term in the introductory
paragraph hereto.

          “Borrowing” shall mean a group of Loans of a single Type made by the
Lenders (or, in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.05) on a single
date and as to which a single Interest Period is in effect.

          “Borrowing Request” shall mean a Revolving Borrowing Request and a
Swing Line Borrowing Request.

3



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

          “Capital Base” shall mean, as of the date of any computation thereof,
the sum of (i) Adjusted Net Worth plus (ii) the amount of WRECO/Weyerhaeuser
Subordinated Debt then outstanding not to exceed Adjusted Net Worth.

          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

          A “Change in Control” shall be deemed to have occurred with respect to
(a) the Borrower if, (i) any person or group (within the meaning of Rule 13d-5
of the SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; (ii) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
persons who were neither (A) nominated by the management of the Borrower in
accordance with its charter and by-laws, nor (B) appointed by directors so
nominated; or (iii) any person or group shall otherwise directly or indirectly
Control the Borrower, and (b) WRECO if the Borrower shall fail to own directly
or indirectly, beneficially or of record, shares representing at least 79% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of WRECO.

          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, is a Revolving Loan
or a Competitive Loan.

          “Closing Date” shall mean March 26, 2002.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder as set forth in Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such Lender’s Commitment may be permanently reduced, increased or
terminated from time to time pursuant to Section 2.12, Section 2.21, Article VII
or Section 9.04.

          “Company” shall have the meaning given such term in the preliminary
statements hereto.

4



--------------------------------------------------------------------------------



 



          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan in accordance with Section 2.05.

          “Competitive Bid Rate” shall mean, with respect to any Competitive
Bid, the Margin or the Fixed Rate, as applicable, offered by the Lender making
such Competitive Bid.

          “Competitive Bid Request” shall mean a request by the Borrower for
Competitive Bids in accordance with Section 2.05.

          “Competitive Borrowing” shall mean a Borrowing consisting of
Competitive Loans or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted by the Borrower
under the bidding procedure described in Section 2.05.

          “Competitive Loan” shall mean a Loan made pursuant to Section 2.05.

          “Confidential Information Memorandum” shall mean, the confidential
information memorandum dated February 2002 and used by the Administrative Agent
and the Lead Arrangers in connection with the syndication of the Commitments.

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities or by contract, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

          “Credit Exposure” shall mean, with respect to each Lender, at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender to the Borrower, plus the aggregate amount at such time of
such Lender’s L/C Exposure, plus the aggregate amount at such time of such
Lender’s Swing Line Exposure.

          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.

          “Disclosure Letter” shall mean the Company Disclosure Letter of the
Company to the Borrower and Company Holdings, Inc. (“Holdings”), as contemplated
by the Agreement and Plan of Merger Dated as of January 28, 2002, among the
Borrower, Holdings and the Company.

          “Dollars”, “dollars” or “$” shall mean lawful money of the United
States of America.

          “Domestic Subsidiary” shall mean any subsidiary organized under the
laws of any State of the United States of America, substantially all of the
assets of which are located, and substantially all of the business of which is
conducted, in the United States of America.

          “Environmental Claims” shall mean any and all administrative,
regulatory, or judicial actions, suits, demand letters, claims, liens, notices
of noncompliance or violation, investigations, or proceedings relating in any
way to any Environmental Law (hereinafter referred to as “claims”) or any permit
issued under any such Environmental Law, including

5



--------------------------------------------------------------------------------



 



without limitation (a) any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial, or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety, or the environment.

          “Environmental Laws” shall mean any and all Federal, state, local and
foreign statutes, laws, regulations, ordinances, codes, rules (including rules
of common law), judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower or WRECO, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.

          “Eurodollar Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Article II.

          “Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, the rate appearing on Page 3750 of the Telerate Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

6



--------------------------------------------------------------------------------



 



          “Event of Default” shall have the meaning given such term in
Article VII.

          “Excluded Sales” shall mean (a) the sale by the Borrower or any of its
Subsidiaries in the ordinary course of its business of inventory and
timberlands, (b) sales of accounts, receivables or other payment intangibles as
part of a securitization transaction and (c) sales to the Borrower or any of its
subsidiaries.

          “Existing Competitive Advance and Revolving Credit Agreement” shall
have the meaning given such term in the preliminary statements hereto.

          “Existing Senior Credit Facilities” shall mean material senior funded
Indebtedness of the Borrower and its Subsidiaries outstanding immediately before
the Closing Date. For purposes of this definition, no single loan shall be
considered material unless the aggregate principal amount outstanding exceeds
$15,000,000.

          “Facility Fees” shall have the meaning given such term in
Section 2.07(a).

          “Federal Funds Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Fees” shall mean the Facility Fees, the Fronting Fee, the L/C
Participation Fee and the Administrative Agent Fees.

          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such
corporation.

          “Fixed Rate” shall mean, with respect to any Competitive Loan (other
than a Eurodollar Competitive Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.

          “Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a
Fixed Rate.

          “Fronting Fee” shall have the meaning given such term in
Section 2.07(c).

          “GAAP” shall mean generally accepted accounting principles, applied on
a consistent basis.

          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any

7



--------------------------------------------------------------------------------



 



agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.

          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, flammable substances, explosives, radioactive materials, hazardous
wastes, substances or contaminants, toxic wastes, substances or contaminants, or
any other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such person, and
(i) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

8



--------------------------------------------------------------------------------



 



          “Interest Period” shall mean, (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing or on the date of conversion of
a Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date specified in the applicable Competitive Bid Request; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of Eurodollar Loans, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; provided, further, that no Interest Period for any
Loan shall extend beyond the Termination Date. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

          “Investments” shall mean all investments in any Person, computed in
accordance with GAAP, made by stock purchase, capital contribution, loan,
advance, extension of credit, or creation or assumption of any other contingent
liability or Guarantee in respect of any obligation of such Person, or
otherwise; provided, however, that in computing any investment in any Person
(i) all expenditures for such investment shall be taken into account at the
actual amounts thereof in the case of expenditures of cash and at the fair value
thereof (as determined in good faith by the Board of Directors of WRECO) or
depreciated cost thereof (in accordance with GAAP), whichever is greater, in the
case of expenditures of property, (ii) there shall not be included any Real
Estate Assets, or any account or note receivable from such other Person arising
from transactions in the ordinary course of business, and (iii) a Guarantee or
other contingent liability of any kind in respect of any Indebtedness or other
obligation of such Person shall be deemed an Investment equal to the amount of
such Indebtedness or obligation.

          “L/C Disbursement” shall mean a payment or disbursement made by the
Fronting Bank pursuant to a Letter of Credit.

          “L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time (assuming
compliance at such time with all conditions to drawing) plus (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed by
the Borrower at such time. The L/C Exposure of any Lender at any time shall mean
its Applicable Percentage of the aggregate L/C Exposure at such time.

          “L/C Participation Fee” shall have the meaning given such term in
Section 2.07(c).

          “Lead Arrangers” shall mean, collectively, Morgan Stanley Senior
Funding, Inc., and J.P. Morgan Securities Inc.

          “Lender” and “Lenders” shall have the respective meanings given to
such terms in the introductory paragraph hereto.

9



--------------------------------------------------------------------------------



 



          “Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.04.

          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

          “Loan” shall mean a Revolving Loan, a Swing Line Loan or a Competitive
Loan.

          “Loan Documents” shall mean this Agreement, the OCBM Agreement, any
notes issued in accordance with Section 2.08 and any Guarantee entered into by
the Company in accordance with Section 5.13.

          “Mandatory Convertible Debt Securities” shall mean all obligations of
the Borrower evidenced by bonds, notes, debentures, or other similar
instruments, which by their terms convert mandatorily into equity interests of
the Borrower no later than three years from the date of issuance of such bonds,
notes, debentures, or other similar instruments; provided that at no time shall
the aggregate outstanding principal amount of such obligations included in the
definition of “Mandatory Convertible Debt Securities,” prior to their
conversion, exceed $1,500,000,000.

          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the Eurodollar Rate, the marginal rate of interest, if any,
to be added to or subtracted from the Eurodollar Rate to determine the rate of
interest applicable to such Loan, and specified by the Lender making such Loan
in its related Competitive Bid.

          “Margin Stock” shall have the meaning given such term under
Regulation U.

          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, financial condition, operations or properties of the Borrower
and its Subsidiaries, taken as a whole, (b) a materially adverse effect on the
ability of the Borrower or any of its Subsidiaries to perform its obligations
under any Loan Documents to which it is or will be a party, (c) a materially
adverse effect on the rights and remedies available to the Administrative Agent
and the Lenders under the Loan Documents or (d) a materially adverse effect on
the Transactions.

10



--------------------------------------------------------------------------------



 



          “Merger” shall mean the merger of the Purchaser, the Borrower or one
of its wholly owned Restricted Subsidiaries with the Company, contemplated to
occur as soon as practicable after the closing of the Tender Offer.

          “Moody’s” shall mean Moody’s Investors Service, Inc., a corporation
organized and existing under the laws of the State of Delaware, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Borrower and the Required Lenders.

          “Net Cash Proceeds” shall mean, with respect to any sale, lease,
transfer or other disposition of any asset by any Person, the aggregate amount
of cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) (a) the costs associated with such transaction (including
reasonable and customary brokerage fees and commissions, legal fees and other
similar fees and commissions), (b) the amount of taxes payable in connection
with or as a result of such transaction, (c) the amount of any Indebtedness
secured by a Lien on such asset that, by the terms of the agreement or
instrument governing such Indebtedness, is required to be repaid upon
disposition and (d) reserves for purchase price adjustments and retained fixed
liabilities that are payable by such Person in cash to the extent required under
GAAP in connection with such sale, lease, transfer or disposition (it being
understood that immediately upon expiration of the retention period for such
reserves, amounts held as reserves must be paid as a mandatory prepayment
pursuant to Section 2.13(b)), in each case to the extent, but only to the
extent, that the amounts so deducted are (in the cases of (a) and (c) above, at
the time of receipt of such cash), actually paid to a Person that is not an
Affiliate of such Person or the Borrower or any of its Subsidiaries or any
Affiliate of the Borrower or any of its Subsidiaries and are properly
attributable to such transaction or to the asset that is the subject thereof;
provided, however, that Net Cash Proceeds shall not include, (i) with respect to
any sale, lease, transfer or other disposition of any asset by any Person, any
cash receipts received from the sale of worn, damaged, or obsolete equipment,
(ii) any cash receipts received from proceeds of insurance, condemnation awards
(or payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments in respect of loss or damage to the assets are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the assets in respect of which such proceeds were received, so
long as such application is made within 180 days after the occurrence of such
damage or loss and (iii) any rental payments received in connection with the
lease of an asset in the ordinary course of business. In addition, no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds except for the portion (if any) of such proceeds in
excess of $25,000,000.

          “Non-Material Loans” shall mean any senior obligations for borrowed
money of any Person outstanding in an amount not in excess of $15,000,000.

          “OCBM Agreement” shall mean the Ownership and Capital Base Maintenance
Agreement, dated as of February 12, 2002, and entered into by the Borrower.

11



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.

          “Person” shall mean any natural person, corporation, business trust,
joint venture, joint stock company, trust, unincorporated organization,
association, company, partnership or government, or any agency or political
subdivision thereof.

          “Plan” shall mean any multiemployer or single-employer plan as defined
in Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), the Borrower or an ERISA Affiliate.

          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.

          “Purchaser” shall mean Company Holdings, Inc., a Washington
corporation and a wholly owned subsidiary of the Borrower.

          “Rating” shall mean, as of any date, the rating by Moody’s and S&P in
effect on such date, of the Senior Unsecured Long-Term Debt of the Borrower,
provided that such ratings shall take into effect (a) the Tender Offer, (b) the
Acquisition, (c) the Merger and (d) the incurrence by the Borrower and its
Subsidiaries of the Indebtedness under the Senior Bank Financing, including,
without limitation, any refinancing of existing Indebtedness of the Borrower,
the Company, and their respective subsidiaries.

          “Real Estate Assets” shall mean all assets of WRECO and its Restricted
Subsidiaries (determined, unless the context otherwise requires, on a
consolidated basis for WRECO and its Restricted Subsidiaries) of the types
described below, acquired and held for the purpose of, and arising out of, the
development and/or sale or rental thereof in the ordinary course of business:
(i) improved and unimproved land, buildings and other structures and
improvements and fixtures located thereon, and (ii) contracts, mortgages, notes
receivables and other choses in action.

          “Reduction Amount” shall have the meaning given such term in Section
2.12(c).

          “Register” shall have the meaning given such term in Section 9.04(c).

          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

12



--------------------------------------------------------------------------------



 



          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Reinvestment Proceeds” shall have the meaning given such term in
Section 2.13(b).

          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

          “Release” shall mean disposing, discharging, injecting, spilling,
leaking, dumping, emitting, escaping, emptying, seeping, placing, and the like,
into or upon any land or water or air, or otherwise entering into the
environment.

          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan as to which the 30-day notice requirement has not
been waived by statute, regulation or otherwise.

          “Required Lenders” shall mean, at any time, Lenders having Credit
Exposures and unused Commitments representing more than 50% of the sum of the
Aggregate Credit Exposure and unused Commitments at such time, provided that,
for the purpose of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, (i) the
outstanding Competitive Loans of the Lenders shall be added to their respective
Credit Exposures and to the Aggregate Credit Exposure and (ii) notwithstanding
Section 2.17, the entire amount of Competitive Loans of each Lender shall reduce
the unused Commitment of such Lender and shall not reduce the unused Commitment
of any other Lender in determining the Required Lenders.

          “Restricted Subsidiary” shall mean, (i) with respect to the Borrower,
each Subsidiary that has not been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part I and thereafter not designated by a Financial Officer of the
Borrower as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17 and (ii) with respect to WRECO, each Subsidiary that has not been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II or thereafter
designated by a Financial Officer of WRECO as an Unrestricted Subsidiary after
the Closing Date pursuant to Section 9.17. On the Closing Date, the Company and
its subsidiaries shall be deemed Restricted Subsidiaries unless a Financial
Officer of the Borrower shall have designated any of such entities as an
Unrestricted Subsidiary after the Closing Date.

          “Revolving Borrowing” shall mean a Borrowing consisting of Revolving
Loans.

          “Revolving Borrowing Request” shall mean a request made pursuant to
Section 2.02(f) in the form of Exhibit A.

13



--------------------------------------------------------------------------------



 



          “Revolving Loan” shall mean a Loan made by the Lenders to the Borrower
pursuant to Section 2.01.

          “S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., a corporation organized and existing under the laws
of the State of New York, and its successors and assigns, and if such
corporation shall for any reason no longer perform the functions of a securities
rating agency, “S&P” shall be deemed to refer to any other nationally recognized
rating agency designated by the Borrower and the Required Lenders.

          “SEC” shall mean the Securities and Exchange Commission or any
successor.

          “Senior Bank Financing” shall mean the credit facilities contemplated
by (a) this Agreement, and (b) the 364-Day Revolving Credit Facility Agreement.

          “Senior Debt” shall mean all Indebtedness of any Person (other than
WRECO) which is not expressed to be subordinate and junior in right of payment
to any other Indebtedness of such Person, and, with respect to WRECO, shall mean
all Indebtedness of WRECO other than Subordinated Debt.

          “Senior Unsecured Long-Term Debt” shall mean the unsecured bonds,
debentures, notes or other Indebtedness of the Borrower, designated on its
financial statements as senior long-term indebtedness. In the event more than
one issue of Senior Unsecured Long-Term Debt shall be outstanding at any
relevant time and different credit ratings shall have been issued by S&P or
Moody’s for such issues, Senior Unsecured Long-Term Debt shall be deemed to
refer to the lowest rated issue.

          “Specified Indebtedness” shall mean the Indebtedness set forth in
Schedule 7.01.

          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one, and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

          “Subordinated Debt” shall mean and include (i) Subordinated Promissory
Notes of WRECO, in substantially the form annexed as Exhibit F hereto, and (ii)
any other Indebtedness of WRECO now or hereafter created, issued or assumed
which at all times is evidenced by a written instrument or instruments
containing or having applicable thereto subordination provisions substantially
the same as those in said Exhibit F hereto, providing for the subordination of
such Indebtedness to such other Indebtedness of WRECO as shall be specified or
characterized in such subordination provisions.

14



--------------------------------------------------------------------------------



 



          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power to elect a
majority of the board of directors or more than 50% of the general partnership
interests are, at the time any determination is being made, owned, controlled or
held, or (b) which is, at the time any determination is made, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

          “Subsidiary” shall mean any subsidiary of the Borrower or WRECO,
provided that there shall be excluded from this definition (i) Nelson Forests
Joint Venture, a joint venture formed under the laws of New Zealand,
(ii) Wapawekka Lumber Ltd., a limited partnership formed under the laws of
Saskatchewan, and (iii) Monterra Lumber Mills Limited, a limited partnership
formed under the laws of Ontario, for so long as such business entities shall
not be Controlled by the Borrower or any of its subsidiaries.

          “Surviving Senior Credit Facilities” shall mean the Existing Senior
Credit Facilities outstanding immediately before and after the Closing Date.

          “Swing Line Borrowing” shall mean a Borrowing consisting of Swing Line
Loans.

          “Swing Line Borrowing Request” shall mean a request made pursuant to
Section 2.03(b) in the form of Exhibit B.

          “Swing Line Exposure” shall mean, at any time, the aggregate principal
amount of all Swing Line Loans outstanding at such time made by the Swing Line
Bank. The Swing Line Exposure of any Lender at any time shall mean its
Applicable Percentage of the aggregate Swing Line Exposure at such time.

          “Swing Line Loan” shall mean a Loan made by (i) the Swing Line Bank
pursuant to Section 2.03(a), or (ii) any Lender pursuant to Section 2.03(c).

          “Tender Offer” shall mean the offer by Purchaser to acquire through a
tender offer for cash all of the outstanding shares of common stock of the
Company, including the related preferred stock purchase rights of the Company,
as more specifically set forth in the Tender Offer Statement.

          “Tender Offer Statement” shall mean the offering memorandum dated
November 29, 2000 setting forth the terms and conditions of the Tender Offer, as
such offering memorandum may be amended, supplemented or otherwise modified from
time to time.

          “Termination Date” shall mean March 26, 2007.

          “Total Adjusted Shareholders’ Interest” shall mean, at any time, the
amount of the preferred, preference and common shares accounts plus (or minus in
the case of a deficit) the amount of other capital and retained earnings, in
accordance with GAAP, of the Borrower and its consolidated Subsidiaries, less
treasury common shares and the aggregate net book value (after

15



--------------------------------------------------------------------------------



 



          deducting any reserves applicable thereto) of all items of the
following character which are included in the consolidated assets of the
Borrower and its consolidated Subsidiaries:



       (a) investments in Unrestricted Subsidiaries; and



       (b) without duplication, investments by the Borrower and its consolidated
Subsidiaries in WRECO and its consolidated Subsidiaries.

No effect shall be given for any increases or decreases attributable to
unrealized foreign exchange gains or losses resulting from the application of
FASB Statement 52.

          “Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$1,300,000,000.

          “Total Funded Indebtedness” with respect to the Borrower shall mean,
at any time, the aggregate principal amount of all Indebtedness (other than
Guarantees by such Person of Indebtedness of others) for borrowed money or for
the deferred purchase price of property and Capital Lease Obligations of the
Borrower and its consolidated Subsidiaries, excluding (a) the Indebtedness of
Unrestricted Subsidiaries, (b) without duplication, the Indebtedness of WRECO
and its consolidated Subsidiaries, and (c) 80% of the aggregate principal amount
of the Mandatory Convertible Debt Securities outstanding at such time.

          “Transaction-Related Event of Default” shall mean any default or event
of default under any indentures, agreements or other documentation evidencing
the Specified Indebtedness, provided that such default or event of default shall
have occurred or be continuing solely by reason of the consummation by the
Borrower or any of its Subsidiaries of any of the Transactions.

          “Transactions” shall have the meaning given such term in Section 3.02.

          “Transferee” shall have the meaning given such term in Section 2.20.

          “Type” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate, the Base Rate and the Competitive Bid Rate.

          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the present value of the accrued benefits under the Plan as of the
close of its most recent plan year, determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan, exceeds
the fair market value of the assets allocable thereto, determined in accordance
with Section 412 of the Code.

     “Unrestricted Subsidiary” shall mean, (i) with respect to the Borrower,
each Subsidiary that has been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part I and any Subsidiary which has been designated by a Financial
Officer of the Borrower as an Unrestricted Subsidiary after the Closing Date
pursuant to Section 9.17, and (ii) with respect to

16



--------------------------------------------------------------------------------



 



WRECO, each Subsidiary that has been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part II and any Subsidiary which has been designated by a
Financial Officer of WRECO as an Unrestricted Subsidiary after the Closing Date
pursuant to Section 9.17.

          “Utilization Fee” shall have the meaning given such term in Section
2.09(e).

          “WRECO” shall mean Weyerhaeuser Real Estate Company, a Washington
corporation.

          “WRECO/Weyerhaeuser Subordinated Debt” shall mean the Subordinated
Promissory Notes issued by WRECO to Weyerhaeuser described in clause (i) of the
definition of “Subordinated Debt.”

          Section 1.02 Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.

          Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

          Section 2.01 Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower upon
request, at any time and from time to time on and after the date hereof and
until the earlier of the Termination Date and the termination of the Commitment
of such Lender, in an aggregate principal amount at any time outstanding not to
exceed such Lender’s Commitment at such time, minus, in each case, the amount by
which the Competitive Loans outstanding at such time shall be deemed pursuant to
Section 2.17 to have utilized such Lender’s Commitment, subject, however, to the
conditions that:

17



--------------------------------------------------------------------------------



 





       (a) at no time shall the outstanding aggregate principal amount of all
Loans made by all Lenders and the Swing Line Bank plus the L/C Exposure of such
Lenders at such time exceed the Total Commitment; and



       (b) at all times the outstanding aggregate principal amount of all
Revolving Loans made by each Lender shall equal the product of (i) the
Applicable Percentage times (ii) the outstanding aggregate principal amount of
all Revolving Loans made pursuant to Section 2.02.

          Each Lender’s Commitment is set forth opposite its name in
Schedule 2.01, or in the case of each assignee that becomes a party hereto
pursuant to Section 9.04, on the Register maintained by the Administrative Agent
pursuant to Section 9.04(c).

          Within the foregoing limits, the Borrower may borrow, pay or prepay
and reborrow hereunder, on and after the Closing Date and prior to the
Termination Date, subject to the terms, conditions and limitations set forth
herein.

          Section 2.02 Loans. (a) Each Revolving Loan shall be made as part of a
Revolving Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in and of itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Revolving Loan required to be made by such other
Lender). Each Competitive Loan shall be made in accordance with the procedures
set forth in Section 2.05. The Loans (other than Swing Line Loans) comprising
any Borrowing (other than a Swing Line Borrowing) shall be in an aggregate
principal amount which is an integral multiple of $1,000,000 and not less than
$25,000,000 (or an aggregate principal amount equal to the remaining balance of
the available Commitments).

          (b) Each Revolving Borrowing shall be comprised entirely of Eurodollar
Loans or Base Rate Loans, as the Borrower may request pursuant to paragraph (f)
hereof and each Competitive Borrowing shall be comprised entirely of Eurodollar
Loans or Fixed Rate Loans as the Borrower may request in accordance with
Section 2.05. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not (i) affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and (ii) entitle such Lender to any amounts pursuant to Sections 2.14 or 2.15 to
which amounts such Lender would not be entitled if such Lender had made such
Loan itself through its domestic branch. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Revolving Borrowing which, if made, would result in an
aggregate of more than twenty (20) separate Revolving Loans from any Lender
being outstanding hereunder at any one time. For purposes of the foregoing,
Revolving Loans (other than Base Rate Loans) having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Revolving Loans.

          (c) Each Lender shall make each Loan (other than a Swing Line Loan) to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available

18



--------------------------------------------------------------------------------



 



funds to the Administrative Agent in New York, New York, not later than 12:00
noon (or in the case of Base Rate Loans, 2:00 p.m.), New York City time, and the
Administrative Agent shall by 3:00 p.m., New York City time, credit the amounts
so received to the general deposit account of the Borrower maintained with the
Administrative Agent or, if a Borrowing (other than a Swing Line Borrowing)
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders. Competitive Loans shall be made by the Lender or Lenders whose
Competitive Bids therefor are accepted pursuant to Section 2.05 in the amount so
accepted, and Revolving Loans shall be made by the Lenders pro rata in
accordance with Section 2.17. Unless the Administrative Agent shall have
received notice from a Lender prior to the date and time of any Revolving
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Revolving Borrowing in accordance with this paragraph (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the Borrower agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Loans
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Revolving Loan as part of
such Revolving Borrowing for purposes of this Agreement.

          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Revolving Borrowing with an
Interest Period ending after the Termination Date.

          (e) If the Fronting Bank shall not have received the payment required
to be made by the Borrower pursuant to Section 2.04(e) within the time specified
in such Section, the Fronting Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Lender of such L/C Disbursement and its Applicable Percentage thereof. Not later
than 2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, no
later than 10:00 a.m., New York City time, on the immediately following Business
Day), each Lender will make available the amount of its Applicable Percentage of
such L/C Disbursement (it being understood that such amount shall be deemed to
constitute a Base Rate Loan of such Lender and such payment shall be deemed to
have reduced the L/C Exposure) in immediately available funds, to the
Administrative Agent in New York, New York, and the Administrative Agent will
promptly pay to the Fronting Bank amounts so received by it from the Lenders.
The Administrative Agent will promptly pay to the Fronting Bank any amounts
received by it from such Borrower pursuant to Section 2.04(e) prior to the time
that any Lender makes any payment pursuant to this paragraph (e), and any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Lenders that shall have made such
payments and to the Fronting Bank, as their interests may appear. If any Lender
shall not have made its Applicable Percentage of such L/C Disbursement

19



--------------------------------------------------------------------------------



 



available to the Administrative Agent as provided above, such Lender agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with this paragraph to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Fronting Bank at, the Federal Funds Rate.

          (f) In order to request a Revolving Borrowing, the Borrower shall hand
deliver or telecopy to the Administrative Agent a Revolving Borrowing Request in
the form of Exhibit A (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before a proposed borrowing
and (b) in the case of a Base Rate Borrowing, not later than 12:00 noon, New
York City time, on the day of a proposed borrowing. Such notice shall be
irrevocable and shall in each case specify (i) whether the Revolving Borrowing
then being requested is to be a Eurodollar Borrowing or a Base Rate Borrowing;
(ii) the date of such Revolving Borrowing (which shall be a Business Day) and
the amount thereof; and (iii) if such Revolving Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Revolving Borrowing is specified in any such notice, then the requested
Revolving Borrowing shall be a Base Rate Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.02(f) and of each Lender’s portion of
the requested Borrowing.

          Section 2.03 Swing Line Loans. (a) The Borrower may request the Swing
Line Bank to make, and the Swing Line Bank shall make, on the terms and
conditions hereinafter set forth, Swing Line Loans to the Borrower from time to
time on any Business Day during the period from the date hereof until the
Termination Date in an aggregate amount not to exceed at any time outstanding
$20,000,000; subject, however, to the condition that at no time shall the
outstanding aggregate principal amount of all Loans made by all Lenders and the
Swing Line Bank plus the L/C Exposure of all Lenders at such time exceed the
Total Commitment. No Swing Line Loan shall be used for the purpose of funding
the payment of principal of any other Swing Line Loan. Each Swing Line Borrowing
shall be in an amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof and shall be made as a Base Rate Loan.

          (b) In order to request a Swing Line Borrowing, the Borrower shall
hand deliver or telecopy to the Swing Line Bank and the Administrative Agent a
Swing Line Borrowing Request in the form of Exhibit B not later than 3:00 p.m.,
New York City time, on the day of a proposed borrowing. Such notice shall be
irrevocable and shall in each case specify (i) the date of such Swing Line
Borrowing (which shall be a Business Day) and the amount thereof; and (ii) the
maturity of such Swing Line Borrowing (which maturity shall be no later than the
seventh day after the requested date of such Swing Line Borrowing). The Swing
Line Bank will make the amount thereof available to the Administrative Agent on
the proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 4:00 p.m., New York
City time, and the Administrative Agent shall by 5:00 p.m., New York City time,
credit the amount so received to the general deposit account of the Borrower
maintained with the Administrative Agent or, if a Swing Line Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amount so received to the Swing Line Bank.

20



--------------------------------------------------------------------------------



 



          (c) Upon written demand by the Swing Line Bank, with a copy of such
demand to the Administrative Agent, each other Lender shall purchase from the
Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Applicable Percentage of such Swing Line Loan
as of the date of such demand, by making available to the Administrative Agent
in New York, New York for the account of the Swing Line Bank by wire transfer of
immediately available funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Loan to be purchased by such Lender. The
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to
purchase its Applicable Percentage of an outstanding Swing Line Loan on (i) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that notice of such demand is given to such Lender not later than 12:00 noon,
New York City time, on such Business Day or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall have received such notice of demand and
shall not have so made the amount of such Swing Line Loan available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of the Swing
Line Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Loan made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

          Section 2.04 Letters of Credit. (a) General. The Borrower may from
time to time request the issuance of Letters of Credit for its own account (for
obligations of such Borrower or any of its Subsidiaries), denominated in
dollars, in form reasonably acceptable to the Administrative Agent and the
Fronting Bank, at any time and from time to time while the Commitments remain in
effect. This Section shall not be construed to impose an obligation upon the
Fronting Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or telecopy to the Fronting Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (A) the L/C Exposure shall not exceed
$200,000,000 and (B) the sum of (i) the Aggregate Credit Exposure and (ii) the
aggregate principal amount of outstanding Competitive Loans shall not exceed the
Total Commitment.

21



--------------------------------------------------------------------------------



 



          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the date that is five Business Days prior to the Termination
Date, unless such Letter of Credit expires by its terms on an earlier date.

          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the Fronting Bank or the Lenders, the Fronting
Bank hereby grants to each Lender, and each such Lender hereby acquires from the
Fronting Bank, a participation in such Letter of Credit equal to such Bank’s
Applicable Percentage from time to time of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Fronting Bank, such Lender’s proportionate share of each L/C
Disbursement made by the Fronting Bank and not reimbursed by the Borrower
forthwith on the date due as provided in Section 2.02(e). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

          (e) Reimbursement. If the Fronting Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay to the
Administrative Agent an amount equal to such L/C Disbursement not later than the
Business Day after the Borrower shall have received notice from the Fronting
Bank that payment of such draft has been made. Upon receipt thereof, the
Administrative Agent shall promptly distribute such reimbursement payment to the
Fronting Bank and, to the extent each Lender has funded its participation
therein in accordance with paragraph (d), to such Lenders.

          (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:



       (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;          (ii) any amendment or
waiver of or any consent to departure from all or any of the provisions of any
Letter of Credit or any Loan Document;



       (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower or any subsidiary or other affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Fronting
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

22



--------------------------------------------------------------------------------



 





       (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;



       (v) payment by the Fronting Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and



       (vi) any other act or omission to act or delay of any kind of the
Fronting Bank, the Lenders, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

provided, however, that the foregoing shall not be construed to excuse the
Fronting Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Fronting Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

          It is understood that the Fronting Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Fronting Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Fronting Bank.

          (g) Disbursement Procedures. The Fronting Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Fronting Bank shall as promptly
as possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Fronting Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Fronting Bank and the Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Lender notice thereof.

          (h) Interim Interest. If the Fronting Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement

23



--------------------------------------------------------------------------------



 



in full on the date thereof, the unpaid amount thereof shall bear interest for
the account of the Fronting Bank, for each day from and including the date of
such L/C Disbursement, to but excluding the earlier of the date of payment by
the Borrower or the date on which interest shall commence to accrue on the Base
Rate Loans resulting from such L/C Disbursement as provided in Section 2.02(e),
at the rate per annum that would apply to such amount if such amount were a Base
Rate Loan.

          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and from the Administrative
Agent of the amount to be deposited, deposit in an account with the
Administrative Agent, for the benefit of the Lenders, an amount in cash equal to
the portion of the L/C Exposure attributable to Letters of Credit issued for the
account of the Borrower and outstanding as of such date. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal
without notice to or consent of the Borrower, over such account. Such deposits
shall not bear interest. Moneys in such account shall automatically be applied
by the Administrative Agent to reimburse the Fronting Bank for L/C Disbursements
attributable to Letters of Credit issued for the account of the Borrower
depositing such moneys for which the Fronting Bank has not been reimbursed, and
any remaining amounts will either (i) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time or
(ii) if the maturity of the Loans of the Borrower has been accelerated, be
applied to satisfy the obligations of such Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

          Section 2.05 Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the period from and
including the Closing Date to but excluding the Termination Date, the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the Aggregate Credit Exposure and the aggregate principal amount of outstanding
Competitive Loans at any time shall not exceed the Total Commitment. To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request by telephone, in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:



       (iii) the aggregate amount of the requested Borrowing;



       (iv) the date of such Borrowing, which shall be a Business Day;

24



--------------------------------------------------------------------------------



 





       (v) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;



       (vi) the Interest Period to be applicable to such Borrowing, which shall
be a period contemplated by the definition of the term “Interest Period”; and



       (vii) the location and number of the Borrower’s account to which funds
are to be disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof in writing (which may be by telecopy) inviting the Lenders to submit
Competitive Bids.

          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the applicable Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be substantially in a form to
be provided by the Administrative Agent and must be received by the
Administrative Agent by telecopy, in the case of a Eurodollar Competitive
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the proposed date of such Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form provided by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Borrowing requested by the Borrower) of the Competitive Loan
or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Rates at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

          (c) The Administrative Agent shall promptly notify the Borrower in
writing (which may be by telecopy) of the Competitive Bid Rate and the principal
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.

          (d) Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 12:00 noon, New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive

25



--------------------------------------------------------------------------------



 



Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

          (e) The Administrative Agent shall promptly notify each bidding Lender
in writing (which may be by telecopy) whether or not its Competitive Bid has
been accepted (and, if so, the amount and Competitive Bid Rate so accepted), and
each successful bidder will upon receipt of such notice become bound, subject to
the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

          (f) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

          (g) The Borrower shall pay, for each Competitive Bid Request submitted
pursuant to Section 2.05(a), an auction fee to the Administrative Agent in an
amount to be agreed by and between the Borrower and the Administrative Agent.
Such auction fee shall be due and owing irrespective of whether any Lender
submits a Competitive Bid pursuant to such Competitive Bid Request.

          Section 2.06 Conversion and Continuation of Revolving Loans. (a) The
Borrower shall, with respect to its Revolving Borrowings, have the right at any
time, upon prior irrevocable written notice to the Administrative Agent given in
the manner and at the times specified in Section 2.02(f), with respect to the
Type of Revolving Borrowing into which conversion or continuation is to be made,
to convert any of its Revolving Borrowings into a Revolving Borrowing of a
different Type and to continue any of its Eurodollar Borrowings into a
subsequent Interest Period of any permissible duration, subject to the terms and
conditions of this Agreement and to the following:



       (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of Revolving Loans
comprising the converted or continued Revolving Borrowing;



       (ii) if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of
such

26



--------------------------------------------------------------------------------



 





       Revolving Borrowing converted and/or continued shall in each case not be
less than the minimum amount set forth in Section 2.02;



       (iii) if a Eurodollar Borrowing is converted at any time other than on
the last day of the Interest Period applicable thereto, the Borrower shall pay
any amount due pursuant to Section 2.16;



       (iv) with respect to a Revolving Borrowing, if such Revolving Borrowing
is to be converted into a Eurodollar Borrowing or if a Eurodollar Borrowing is
to be continued, no Interest Period selected shall extend beyond the Termination
Date;



       (v) interest accrued to the day immediately preceding each date of
conversion or continuation shall be payable on each Revolving Borrowing that is
converted or continued concurrently with such conversion or continuation; and



       (vi) Competitive Borrowings may not be converted or continued.

          (b) Each notice given pursuant to Section 2.06(a) shall be irrevocable
and shall refer to this Agreement and specify (i) the identity and the amount of
the Revolving Borrowing that the Borrower requests to be converted or continued;
(ii) whether such Borrowing (or any part thereof) is to be converted or
continued as a Base Rate Borrowing or a Eurodollar Borrowing; (iii) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day); and (iv) if such Borrowing (or any part thereof) is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing. The Administrative Agent shall
advise the Lenders of any notice given pursuant to Section 2.06(a) and of each
Lender’s portion of any converted or continued Borrowing.

          (c) If the Borrower shall not have given notice in accordance with
this Section 2.06 to continue any Eurodollar Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.06 to convert such Eurodollar Borrowing), such Eurodollar
Borrowing shall automatically be converted into a Base Rate Borrowing. In the
event of the occurrence and continuation of a Default or an Event of Default
(i) all Eurodollar Borrowings of the Borrower shall be converted into Base Rate
Borrowings on the last day of the Interest Period then in effect, and (ii) no
Base Rate Borrowing may be converted into a Borrowing of another Type so long as
a Default or Event of Default continues to exist.

          Section 2.07 Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on each March 31, June 30, September 30 and
December 31 and on the date on which the Commitment of such Lender shall be
terminated as provided herein, a facility fee (each, a “Facility Fee,” and
collectively, the “Facility Fees”), calculated as specified below, on the amount
of the Commitment of such Lender, whether used or unused, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Termination Date applicable to such Lender or any date on which the Commitment
of such Lender shall be

27



--------------------------------------------------------------------------------



 



terminated). All facility fees shall be computed on the basis of a year of 365
or 366 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Facility Fee due to
each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the earlier of the Termination Date applicable to such Lender and the
termination of the Commitment of such Lender as provided herein.

          The Facility Fee for each Lender shall be calculated as a per annum
rate in an amount equal to the product of such Lender’s Commitment hereunder and
the applicable percentage specified in the table below, to be determined based
upon the Ratings received from S&P and Moody’s by the Borrower:

                                              Level 1   Level 2   Level 3  
Level 4   Level 5    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

S&P:   A- or better   BBB+   BBB   BBB-   Below BBB- Moody’s:   A3 or better  
Baa1   Baa2   Baa3   Below Baa3
Facility Fee
    0.1000 %     0.1250 %     0.1500 %     0.2000 %     0.2500 %

          The Facility Fees shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Facility Fees shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the applicable percentage to calculate
the Facility Fee. If the Ratings by S&P and Moody’s are split so that the
applicable Levels in the table above are separated by only one intermediate
Level, then such intermediate Level shall determine the applicable percentage to
calculate the Facility Fee. If the Ratings by S&P and Moody’s are split so that
the applicable Levels in the table above are separated by two intermediate
Levels, then the intermediate Level representing the lowest Rating shall
determine the applicable percentage to calculate the Facility Fee. The Facility
Fees shall be calculated by the Administrative Agent, which calculation absent
manifest error shall be final and binding on all parties.

          (b) The Borrower agrees to pay the Administrative Agent, for its own
account, the administration fees (the “Administrative Agent Fees”) at the times
and in the amounts agreed upon in the letter agreement dated as of December 13,
2001, among the Borrower, Morgan Stanley Senior Funding, Inc., J.P. Morgan
Securities Inc. and the Administrative Agent.

          (c) The Borrower agrees to pay (i) to the Administrative Agent for pro
rata distribution to each Lender a fee (an “L/C Participation Fee”), for the
period from the Closing Date until the Termination Date (or such earlier date as
all Letters of Credit shall be canceled or expire and the Total Commitment shall
be terminated), on that portion of the average daily L/C Exposure attributable
to Letters of Credit issued for the account of the Borrower (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), at the rate per
annum equal to the Applicable Margin for Eurodollar Loans from time to time in
effect for the Borrower and (ii) to the Fronting Bank a fronting fee (a
“Fronting Fee”), which shall accrue at the rate of .125% per annum on the
average daily amount of the L/C Exposure attributable to Letters of Credit

28



--------------------------------------------------------------------------------



 



issued for the account of such Borrower (excluding any portion thereof
attributable to unreimbursed L/C Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any L/C
Exposure attributable to Letters of Credit issued for the account of such
Borrower, as well as the Fronting Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. L/C Participation Fees and Fronting Fees accrued under
this paragraph are payable quarterly in arrears on the last day of each calendar
quarter and on the date on which the Total Commitment shall be terminated as
provided herein. All L/C Participation Fees and Fronting Fees payable under this
paragraph shall be computed on the basis of the number of days actually elapsed
over a year of 365 or 366 days.

          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for prompt distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable
under any circumstances.

          Section 2.08 Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of (i) each Revolving Loan shall be payable on the Termination
Date, (ii) each Swing Line Loan shall be payable on the earlier of the maturity
date specified in the applicable Swing Line Borrowing Request (which maturity
shall be not later than the seventh day after the requested date of such
Borrowing) and the Termination Date and (iii) each Competitive Loan shall be
payable on the last day of the Interest Period applicable to such Competitive
Loan and on the Termination Date. Each Loan shall bear interest from the date
thereof on the outstanding principal balance thereof as set forth in
Section 2.09.

          (b) Each Lender shall, and is hereby authorized by the Borrower to,
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Loans in accordance with the terms of this Agreement.

          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit G attached hereto. In such
event, the Borrower shall promptly, and in no event more than ten (10) Business
Days after a request therefor, prepare, execute and deliver to such Lender a
promissory note payable to the order of

29



--------------------------------------------------------------------------------



 



such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

          Section 2.09 Interest on Loans. (a) Subject to the provisions of
Section 2.10, the Loans comprising each (i) Eurodollar Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin, determined
pursuant to paragraph (d) below, and (ii) Eurodollar Competitive Loan, at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus (or
minus, as applicable) the Margin applicable to such Loan.

          (b) Subject to the provisions of Section 2.10, the Loans comprising
each Base Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Base Rate plus the Applicable Margin.

          (c) Interest on each Eurodollar Loan shall, except as otherwise
provided in this Agreement, be payable on the last day of the Interest Period
applicable thereto and, in case of a Eurodollar Loan with an Interest Period of
more than three months’ duration, each day that would have been an interest
payment date for such Loan had successive Interest Periods of three months’
duration been applicable to such Loan, and on the Termination Date or any
earlier date on which this Agreement is, pursuant to its terms and conditions,
terminated. Interest on each Base Rate Loan shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December,
except as otherwise provided in this Agreement, and on the Termination Date or
any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated. The applicable Eurodollar Rate or Base Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest on each Fixed Rate Loan shall be
payable on the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than three months’ duration (unless otherwise specified
in the applicable Competitive Bid Request), each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as interest payment dates with respect to
such Borrowing, and on the Termination Date or any earlier date on which this
Agreement is, pursuant to its terms and conditions, terminated.

          (d) As used herein, “Applicable Margin” shall mean the sum of (i) the
applicable percentage per annum specified in the table below, to be determined
based upon the Ratings received from S&P and Moody’s by the Borrower, and (ii)
the Utilization Fee. The applicable percentage referred to in clause (i) of the
immediately preceding sentence shall be determined based upon the Ratings, as
follows:

30



--------------------------------------------------------------------------------



 

                                              Level 1   Level 2   Level 3  
Level 4   Level 5    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

S&P:   A- or better   BBB+   BBB   BBB-   Below BBB- Moody’s:   A3 or better  
Baa1   Baa2   Baa3   Below Baa3
Eurodollar Loan:
    0.5250 %     0.6250 %     0.8500 %     1.0500 %     1.5000 %
Base Rate Loan:
    0.0000 %     0.0000 %     0.0000 %     0.0500 %     0.5000 %

          The Applicable Margin shall change effective as of the date on which
the applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by only one intermediate Level, then such intermediate Level shall
determine the Applicable Margin. If the Ratings by S&P and Moody’s are split so
that the applicable Levels in the table above are separated by two intermediate
Levels, then the intermediate Level representing the lowest Rating shall
determine the Applicable Margin. The Applicable Margin shall be calculated by
the Administrative Agent, which calculation absent manifest error shall be final
and binding on all parties.

          (e) As used herein, “Utilization Fee” shall mean (i) a percentage per
annum equal to 0.250% for any date on which the sum of (A) the Aggregate Credit
Exposure, plus (B) the aggregate principal amount of outstanding Competitive
Loans, plus (C) the “Aggregate Credit Exposure” as defined under the 364-Day
Revolving Credit Facility Agreement, is equal to or exceeds 33% of the sum of
(X) the Total Commitment and (Y) the “Total Commitment” as defined under the
364-Day Revolving Credit Facility Agreement, and (ii) a percentage per annum
equal to 0.000% for any other date.

          (f) Subject to the provisions of Section 2.10, the Loans comprising
each Fixed Rate Borrowing shall bear interest at the Fixed Rate applicable to
such Loans.

          Section 2.10 Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any of its Loans or any other amount
becoming due hereunder (other than any L/C Disbursement that has been made by
the Fronting Bank and not yet due pursuant to the terms of Section 2.04(e)),
whether by scheduled maturity, notice of prepayment, acceleration or otherwise,
the Borrower shall on demand from time to time by the Administrative Agent pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum equal to the rate of interest applicable thereto at maturity or
due date plus 2%.

          Section 2.11 Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) shall have determined in good faith that dollar

31



--------------------------------------------------------------------------------



 



deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to the Required Lenders of making or maintaining
their Eurodollar Loans during such Interest Period, or that reasonable means do
not exist for ascertaining the Eurodollar Rate, the Administrative Agent (or, in
the case of a Eurodollar Competitive Loan, the Lender that is required to make
such Loan) shall, as soon as practicable thereafter, give written notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any request by the Borrower for a Eurodollar Revolving Borrowing
pursuant to Section 2.02 shall be deemed to be a request for a Base Rate
Borrowing, (ii) any request by the Borrower for a conversion to, or a
continuation of, a Eurodollar Revolving Borrowing pursuant to Section 2.06 shall
be deemed to be a request for, respectively, a continuation as, or a conversion
to, a Base Rate Borrowing and (iii) any request for a Eurodollar Competitive
Borrowing shall be ineffective; provided that if the circumstances giving rise
to such notice do not affect all the Lenders, then requests for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby.
Each determination by the Administrative Agent hereunder shall be conclusive
absent manifest error.

          Section 2.12 Termination and Reduction of Commitments. (a) The unused
Commitments of each Lender shall be automatically terminated on the Termination
Date.

          (b) Subject to Section 2.13(b), upon at least three Business Days’
prior irrevocable written notice to the Administrative Agent, the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction shall be in an integral multiple of $1,000,000 and in a
minimum principal amount of $25,000,000 and (ii) no such termination or
reduction shall be made which would reduce the Total Commitment to an amount
less than the sum of the aggregate outstanding principal amount of Loans and the
aggregate L/C Exposure.

          (c) The Total Commitment shall be automatically and permanently
reduced on each date on which prepayment thereof is required to be made pursuant
to Section 2.13(b)(i) in the amount of such prepayment. In addition, the Total
Commitment shall be automatically and permanently reduced on each date on which
prepayment thereof is required to be made pursuant to Section 2.13(b)(i) in an
amount equal to the applicable Reduction Amount. “Reduction Amount” shall mean,
with respect to any sale, lease, transfer or other disposition of any assets of
the Borrower or any of its Subsidiaries (other than Excluded Sales), on any
date, the Net Cash Proceeds received with respect thereto on such date less
(i) any amounts applied with respect thereto to prepay any outstanding amounts
under the Senior Bank Financing pursuant to Section 2.13(b) (including the
amounts required to be cash collateralized pursuant to Section 2.04(i)),
(ii) any amounts applied to reduce Commitments under the 364-Day Revolving
Credit Facility Agreement, and (iii) the portion of such Net Cash Proceeds that
constitutes Reinvestment Proceeds.

          (d) Subject to Section 2.21, each reduction in the Total Commitment
hereunder shall be made ratably among the Lenders in accordance with their
respective Commitments. The Borrower agrees to pay to the Administrative Agent
for the account of the

32



--------------------------------------------------------------------------------



 



Lenders, on the date of each termination or reduction, the Facility Fees on the
amount of the Commitments so terminated or reduced accrued through the date of
such termination or reduction.

          Section 2.13 Prepayment. (a) Voluntary Prepayments. Except as provided
in the next sentence below, the Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings, in whole or in part, upon
giving written notice (or telephone notice promptly confirmed by written notice)
to the Administrative Agent: (i) before 12:00 noon, New York City time, three
Business Days prior to prepayment, in the case of Eurodollar Loans and (ii)
before 12:00 noon, New York City time, one Business Day prior to prepayment, in
the case of Base Rate Loans; provided, however, that each partial prepayment
shall be in an amount which is an integral multiple of $1,000,000 and not less
than $25,000,000. The Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.

          (b) Mandatory Prepayments. (i) The Borrower shall, within three
Business Days of the date of receipt of the Net Cash Proceeds by the Borrower or
any of its Domestic Subsidiaries from the sale, lease, transfer or other
disposition of any assets of the Borrower or any of its Subsidiaries (other than
any Excluded Sales), prepay any amounts outstanding under the Senior Bank
Financing in an amount equal to the lesser of the amount of such Net Cash
Proceeds and the amount so outstanding (including the amounts required to be
cash collateralized pursuant to Section 2.04 hereof). Each such prepayment shall
be applied first to any Loans, L/C Disbursements or cash collateralizations
under this Agreement as set forth in clause (iii) below, and second to any
principal amounts outstanding pursuant to the 364-Day Revolving Credit Facility
Agreement in accordance with the terms and conditions for prepayment set forth
therein; provided that the Borrower shall not be required to make any
prepayments pursuant to this Section 2.13(b)(i) if the Borrower or any of its
Subsidiaries shall apply any of the Net Cash Proceeds it received from the sale,
lease, transfer or other disposition of its assets for reinvestment in its
business within 180 days after receipt thereof by the Borrower or any of its
Subsidiaries (any such Net Cash Proceeds so reinvested, the “Reinvestment
Proceeds”); provided, further, that the Borrower shall have notified the
Administrative Agent of its intent to so reinvest such Net Cash Proceeds.

          (ii) On the date of any termination or reduction of the Commitments
pursuant to Section 2.12, the Borrower shall pay or prepay so much of its
Borrowings as shall be necessary in order that the sum of the aggregate
principal amount of Loans outstanding and the aggregate L/C Exposure not exceed
the Total Commitment, after giving effect to such termination or reduction.

          (iii) Prepayments required to be made pursuant to clause (i) above to
amounts due hereunder shall be first applied to prepay L/C Disbursements then
outstanding until such L/C Disbursements are paid in full, second applied to
prepay Swing Line Loans then outstanding until such Loans are paid in full,
third, applied to prepay Revolving Loans then outstanding until such Loans are
paid in full, fourth, applied to prepay ratably Competitive Loans then
outstanding until such Loans are paid in full, and fifth, to the extent
required, applied to cash collateralize any outstanding Letters of Credit in
accordance with Section 2.04(i). The amount remaining (if any) after the
prepayment in full of the L/C Disbursements and Loans, and the 100% cash

33



--------------------------------------------------------------------------------



 



collateralization of the Letters of Credit then outstanding pursuant to Section
2.04(i), may be retained by the Borrower to the extent not required to be
applied in accordance with clause (i) above, and the Commitments shall be
permanently reduced in accordance with Section 2.12(c).

          (c) Each notice of prepayment under paragraph (a) above shall specify
the prepayment date and the principal amount of each Borrowing (or portion
thereof) to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section 2.13 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.13 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

          Section 2.14 Reserve Requirements; Change in Circumstances. (a) It is
understood that the cost to each Lender (including the Administrative Agent, the
Swing Line Bank and the Fronting Bank) of making or maintaining any of the
Eurodollar Loans or Letters of Credit may fluctuate as a result of the
applicability of reserve requirements imposed by the Board at the ratios
provided for in Regulation D. The Borrower agrees to pay to each of such Lenders
from time to time, as provided in paragraph (d) below, such amounts as shall be
necessary to compensate such Lender for the portion of the cost of making or
maintaining Eurodollar Loans to (or issuing Letters of Credit for the account
of) the Borrower resulting from any such reserve requirements provided for in
Regulation D as in effect on the date thereof, it being understood that the
rates of interest applicable to Eurodollar Loans have been determined on the
assumption that no such reserve requirements exist or will exist and that such
rates do not reflect costs imposed on the Lenders in connection with such
reserve requirements. It is agreed that for purposes of this paragraph (a) the
Eurodollar Loans made hereunder shall be deemed to constitute Eurocurrency
Liabilities as defined in Regulation D and to be subject to the reserve
requirements of Regulation D without the benefit of or credit for proration,
exemptions or offsets which might otherwise be available to the Lenders from
time to time under Regulation D.

          (b) Notwithstanding any other provision herein, if after the date of
this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of any payments to any Lender
(including the Administrative Agent, the Swing Line Bank and the Fronting Bank)
of the principal of or interest on any Eurodollar Loan or Fixed Rate Loan made
by such Lender, of any payments related to the Letters of Credit or any Fees or
other amounts payable hereunder (other than changes in respect of taxes imposed
on the overall net income of such Lender by the jurisdiction in which such
Lender has its principal office or by any political subdivision or taxing
authority therein), or shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by such Lender, or shall impose on such Lender
or the London interbank market any other condition affecting this Agreement, any
Eurodollar Loan or Fixed Rate Loan made by such Lender or any Letter of Credit
hereunder, and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan
(or issuing any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect thereof by an amount deemed by such Lender to be material,
then the Borrower will pay to such Lender upon demand such

34



--------------------------------------------------------------------------------



 



additional amount or amounts as will compensate such Lender for such additional
costs actually incurred or reduction actually suffered.

          (c) If after the date hereof any Lender (including the Administrative
Agent, the Swing Line Bank and the Fronting Bank) shall have determined that the
general applicability of any law, rule, regulation or guideline adopted pursuant
to or arising out of the July 1988 report of the Basle Committee on Banking
Regulations and Supervisory Practices entitled “International Convergence of
Capital Measurement and Capital Standards”, or the adoption after the date
hereof of any other generally applicable law, rule, regulation or guideline
regarding capital adequacy, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or any Lender’s holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the Loans
made by such Lender pursuant hereto (or the Letters of Credit issued hereunder)
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

          (d) A certificate of a Lender (including the Administrative Agent, the
Swing Line Bank and the Fronting Bank) setting forth a reasonably detailed
explanation of such amount or amounts as shall be necessary to compensate such
Lender (or participating banks or other entities pursuant to Section 9.04) as
specified in paragraph (a), (b) or (c) above, as the case may be, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.

          (e) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
such increased costs or reductions in accordance with paragraph (d) above and of
such Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

          (f) Notwithstanding any other provision of this Section 2.14, no
Lender shall demand compensation for any increased costs or reduction referred
to above if it shall not be the general policy or practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements, if any (it being understood that this

35



--------------------------------------------------------------------------------



 



sentence shall not in any way limit the discretion of any Lender to waive the
right to demand such compensation in any given case).

          Section 2.15 Change in Legality. (a) Notwithstanding any other
provision herein contained, if any change in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
(including the Administrative Agent, the Swing Line Bank and the Fronting Bank)
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:



       (i) declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder and any request by the Borrower for a Eurodollar Borrowing or a
conversion to or continuation of a Eurodollar Borrowing shall, as to such Lender
only, be deemed a request for a Base Rate Loan unless such declaration shall be
subsequently withdrawn; and



       (ii) require that all outstanding Eurodollar Loans made by it be
converted into Base Rate Loans, in which event all such Eurodollar Loans shall
be automatically converted to Base Rate Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurodollar Loans.

          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

          Section 2.16 Indemnity. The Borrower shall indemnify each Lender
against any loss or expense which such Lender sustains or incurs as a
consequence of (a) any failure by the Borrower to fulfill on the date of any
borrowing or any issuance of Letters of Credit hereunder the applicable
conditions set forth in Article IV, (b) any failure by the Borrower to borrow or
continue any Loan hereunder or to proceed with the issuance of a Letter of
Credit hereunder after irrevocable notice of such borrowing, continuation or
issuance has been given pursuant to Section 2.02, 2.03, 2.04, 2.05 or 2.06, as
applicable, (c) any payment, prepayment or conversion of a Eurodollar Loan or
Fixed Rate Loan required by any other provision of this Agreement or otherwise
made or deemed made to or by the Borrower on a date other than the last day of
the Interest Period applicable thereto; provided that the Borrower shall not be
required to indemnify a Lender pursuant to this clause (c) for any loss or
expense to the extent any such loss or expense shall have been incurred pursuant
to (i) Section 2.14, 2.15 or 2.20 or (ii) Section 2.13(a) more than six months
prior to the date that the applicable Lender shall have notified the Borrower of
its intention to claim compensation therefor, (d) any default in payment or
prepayment of the

36



--------------------------------------------------------------------------------



 



principal amount of any Loan to the Borrower or any part thereof or interest
accrued thereon, as and when due and payable (at the due date thereof, whether
by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise), (e) the failure by the Borrower to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (f) the occurrence of any
Event of Default, including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted
or not borrowed (based, in the case of a Eurodollar Loan, on the Eurodollar
Rate) for the period from the date of such payment, prepayment or conversion or
failure to borrow to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or converted or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth a reasonably detailed explanation of any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.

          Section 2.17 Pro Rata Treatment. Except in the case of any Competitive
Borrowing or as required under Sections 2.15 or 2.21, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Facility Fees, each reduction of the Commitments
and each conversion of any Borrowing to a Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each payment of interest on any Competitive Borrowing shall be allocated pro
rata among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For the purpose of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders that have not made Loans as part of such Competitive
Borrowing) pro rata in accordance with such respective Commitments. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

          Section 2.18 Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans (other than pursuant
to Sections 2.12, 2.14 and 2.15) as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of

37



--------------------------------------------------------------------------------



 



such other Lender, so that the aggregate unpaid principal amount of the Loans
and participations in the Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

          Section 2.19 Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts payable with respect to the Letters of Credit or otherwise) hereunder
and under any other Loan Document without setoff, counterclaim or deduction of
any kind not later than 12:00 noon, New York City time, on the date when due in
dollars to the Administrative Agent at its offices at 270 Park Avenue, New York,
New York, in immediately available funds.

          (b) Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts with respect to the Letters of Credit or
otherwise) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

          Section 2.20 Taxes. (a) Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 2.19, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding any
income, franchise, branch profits or similar tax imposed on or measured by the
net income or net profits of the Administrative Agent, the Swing Line Bank, the
Fronting Bank or any Lender (or any transferee or assignee that acquires a Loan
(any such entity a “Transferee”)) by the United States or any jurisdiction under
the laws of which it is organized or doing business or any political subdivision
thereof (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to the Lenders (or any Transferee), the Swing Line Bank,
the Fronting Bank or the Administrative Agent, (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20) such Lender (or Transferee), the Swing Line Bank, the Fronting
Bank or the Administrative Agent (as the case may be) shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted

38



--------------------------------------------------------------------------------



 



to the relevant taxing authority or other Governmental Authority in accordance
with applicable law.

          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made by the Borrower hereunder or
under any other Loan Document or from the execution, delivery or registration of
or performance under this Agreement or any other Loan Document, or otherwise
with respect to the Borrower’s role in this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

          (c) The Borrower will indemnify each Lender (or Transferee), the Swing
Line Bank, the Fronting Bank and the Administrative Agent for the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable by the Borrower under this Section 2.20) paid by
such Lender (or Transferee), the Swing Line Bank, the Fronting Bank or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. The Borrower
shall also indemnify each Lender (or any Transferee), the Swing Line Bank, the
Fronting Bank and the Administrative Agent for the full amount of taxes imposed
on or measured by the net income or receipts of such Lender (or any Transferee),
the Swing Line Bank, the Fronting Bank or the Administrative Agent as the case
may be, as such Lender (or Transferee), the Swing Line Bank, the Fronting Bank
or the Administrative Agent shall determine are payable in respect of amounts
paid by the Borrower to or on behalf of such Lender (or any Transferee), the
Swing Line Bank, the Fronting Bank or the Administrative Agent, as the case may
be, pursuant to this Section 2.20. Such indemnification shall be made within
30 days after the date any Lender (or Transferee), the Swing Line Bank, the
Fronting Bank or the Administrative Agent, as the case may be, makes written
demand therefor. If any Lender (or Transferee), the Swing Line Bank, the
Fronting Bank or the Administrative Agent becomes entitled to a refund of Taxes
or Other Taxes for which such Lender (or Transferee), the Swingline Bank, the
Fronting Bank or the Administrative Agent has received payment from the Borrower
hereunder, such Lender (or Transferee), Swingline Bank, Fronting Bank or
Administrative Agent, as the case may be, shall, at the expense of the Borrower,
use its reasonable efforts (consistent with internal policy, and legal and
regulatory restrictions) to obtain such refund. If a Lender (or Transferee), the
Swingline Bank, the Fronting Bank or the Administrative Agent receives a refund
or is entitled to claim a tax credit in respect of any Taxes or Other Taxes for
which such Lender (or Transferee), the Swing Line Bank, the Fronting Bank or the
Administrative Agent has received payment from the Borrower hereunder it shall
promptly notify the Borrower of such refund or credit and shall, within 30 days
after receipt of a request by the Borrower (or promptly upon receipt, if the
Borrower has requested application for such refund or credit pursuant hereto),
repay such refund or amount of credit to the Borrower, net of all out-of-pocket
expenses of such Lender and without interest; provided that the Borrower, upon
the request of such Lender (or Transferee), the Swing Line Bank, the Fronting
Bank or the Administrative Agent, agrees to return such refund or amount of
credit (plus penalties, interest or other charges) to such Lender (or
Transferee), the Swing Line Bank, the Fronting Bank or the Administrative Agent
in the event such Lender (or Transferee), the Swing Line Bank, the Fronting Bank
or the Administrative Agent is required to repay such refund or such credit is
denied or subsequently determined to be unavailable.

39



--------------------------------------------------------------------------------



 



          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes withheld by the Borrower in respect of any payment to any Lender (or
Transferee), the Swing Line Bank, the Fronting Bank or the Administrative Agent,
the Borrower will furnish to the Administrative Agent, at its address referred
to in Section 9.01, the original or a certified copy of a receipt evidencing
payment thereof to the proper Governmental Authority.

          (e) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

          (f) Each Lender (or Transferee), the Swing Line Bank or the Fronting
Bank which is organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement or, in the case of a Transferee, on the date on which it becomes a
Lender, and in the case of any Lender, the Swing Line Bank or the Fronting Bank,
on or prior to the date such Lender, the Swing Line Bank or the Fronting Bank
changes its funding office, and from time to time thereafter as requested in
writing by the Borrower (but only so long thereafter as such Lender, the Swing
Line Bank or the Fronting Bank remains lawfully able to do so), shall deliver to
the Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN or Form W-8ECI and any
other certificate or statement of exemption required by Treasury Regulation
Section 1.1441-4(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Lender (or Transferee), the Swing
Line Bank or the Fronting Bank establishing that any payment under the Loan
Documents is (i) not subject to withholding under the Code because such payment
is effectively connected with the conduct by such Lender (or Transferee), the
Swing Line Bank or the Fronting Bank of a trade or business in the United
States, or (ii) fully or partially exempt from United States tax under a
provision of an applicable tax treaty, or (iii) not subject to withholding under
the portfolio interest exception under Section 881(c) of the Code (and, if such
Lender (or Transferee), the Swing Line Bank or the Fronting Bank delivers a
Form W-8BEN claiming the benefits of exemption from United States withholding
tax under Section 881(c), a certificate representing that such Lender (or
Transferee), the Swing Line Bank or the Fronting Bank is not a “bank” for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Unless the Borrower and the Administrative Agent
have received forms or other documents reasonably satisfactory to them
indicating that payments hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
the Borrower or the Administrative Agent shall withhold taxes from such payments
at the applicable statutory rate in the case of payments to or for any Lender
(or Transferee), the Swing Line Bank or the Fronting Bank organized under the
laws of a jurisdiction outside the United States. If a Lender (or Transferee),
the Swing Line Bank or the Fronting Bank is unable to deliver one of these forms
or if the forms provided by a Lender (or Transferee), the Swing Line Bank or the
Fronting Bank at the time such Lender (or Transferee), the Swing Line Bank or
the Fronting Bank first becomes a party to this Agreement or at the time a
Lender (or Transferee), the Swing Line Bank or the Fronting Bank changes its
funding office (other than at the request of the Borrower) indicate a United
States interest withholding tax rate in excess of zero, withholding

40



--------------------------------------------------------------------------------



 



tax at such rate shall be considered excluded from Taxes unless and until such
Lender (or Transferee), the Swing Line Bank or the Fronting Bank provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such appropriate forms; provided, however, that if, at the effective
date of a transfer pursuant to which a Lender (or Transferee), the Swing Line
Bank or the Fronting Bank becomes a party to this Agreement, the Lender (or
Transferee), the Swing Line Bank or the Fronting Bank assignor was entitled to
payments under Section 2.20(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender (or Transferee), the Swing
Line Bank or the Fronting Bank assignee on such date.

          (g) The Borrower shall not be required to pay any additional amounts
to any Lender (or Transferee), the Swing Line Bank or the Fronting Bank in
respect of United States withholding tax pursuant to paragraph (a) above for any
period in respect of which the obligation to pay such additional amounts would
not have arisen but for a failure by such Lender (or Transferee), the Swing Line
Bank or the Fronting Bank to comply with the provisions of paragraph (f) above
unless such failure results from (i) a change in applicable law, regulation or
official interpretation thereof or (ii) an amendment, modification or revocation
of any applicable tax treaty or a change in official position regarding the
application or interpretation thereof, in each case after the Closing Date (and,
in the case of a Transferee, after the date of assignment or transfer).

          (h) Any Lender (or Transferee), the Swing Line Bank or the Fronting
Bank claiming any additional amounts payable pursuant to this Section 2.20 shall
use reasonable efforts (consistent with internal policy, and legal and
regulatory restrictions) to file any certificate or document requested by the
Borrower or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such additional amounts which may thereafter accrue and would not, in the
reasonable determination of such Lender (or Transferee), the Swing Line Bank or
the Fronting Bank, as the case may be, be materially disadvantageous to such
Lender (or Transferee), the Swing Line Bank or the Fronting Bank or require the
disclosure of information that the Lender (or Transferee), the Swing Line Bank
or the Fronting Bank, as the case may be, reasonably considers to be
confidential.

          Section 2.21 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender (including the Administrative Agent, the Swing Line Bank and the
Fronting Bank) requests compensation under Section 2.14, or if it becomes
unlawful for any Lender (including the Administrative Agent, the Swing Line Bank
and the Fronting Bank) to make or maintain Eurodollar Loans under Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender, the
Administrative Agent, the Swing Line Bank or the Fronting Bank or any
Governmental Authority for the account of any Lender, the Administrative Agent,
the Swing Line Bank or the Fronting Bank pursuant to Section 2.20, then such
Lender, the Administrative Agent, the Swing Line Bank or the Fronting Bank
shall, at the request of the Borrower, use reasonable efforts to designate a
different lending office for funding or booking its Loans or for the issuance of
Letters of Credit hereunder or to assign its rights and obligations hereunder to

41



--------------------------------------------------------------------------------



 



another of its offices, branches or affiliates, if, in the judgment of such
Lender, the Administrative Agent, the Swing Line Bank or the Fronting Bank, as
the case may be, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.20 or no longer make it unlawful
for such Lender, the Administrative Agent, the Swing Line Bank or the Fronting
Bank to make or maintain Eurodollar Loans under Section 2.15, as the case may
be, in the future and (ii) would not subject such Lender, the Administrative
Agent, the Swing Line Bank or the Fronting Bank, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, the Administrative Agent, the Swing Line Bank or the Fronting Bank, as
the case may be. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender, the Administrative Agent, the Swing Line Bank
or the Fronting Bank in connection with any such designation or assignment.

          (b) If any Lender, the Swing Line Bank or the Fronting Bank requests
compensation under Section 2.14, or if it becomes unlawful for any Lender, the
Swing Line Bank or the Fronting Bank to make or maintain Eurodollar Loans under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender, the Swing Line Bank or the Fronting Bank or any Governmental Authority
for the account of any Lender, the Swing Line Bank or the Fronting Bank pursuant
to Section 2.20, or if any Lender, the Swing Line Bank or the Fronting Bank
defaults in its obligation to fund Loans or issue Letters of Credit hereunder,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender, the Swing Line Bank or the Fronting Bank and the Administrative Agent,
(i) require such Lender, the Swing Line Bank or the Fronting Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (y) such assigning Lender, the Swing
Line Bank or the Fronting Bank shall have received payment of an amount equal to
the outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (z) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments or
(ii) terminate the Commitment of such Lender upon notice given to such Lender
within forty-five (45) days of receipt of the notice given by the Lender;
provided that such notice shall be accompanied by prepayment in full of all
Loans from such Lender, including accrued interest thereon and any breakage
costs, accrued fees and all other amounts payable to such Lender, without
extension, conversion or continuation. A Lender, the Swing Line Bank or the
Fronting Bank shall not be required to make any such assignment and delegation
under clause (i) above or terminate its Commitment under clause (ii) above if,
prior thereto, as a result of a waiver by such Lender, the Swing Line Bank or
the Fronting Bank or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation or termination of Commitment cease to
apply.

42



--------------------------------------------------------------------------------



 



ARTICLE III

REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to each of the Lenders, the Swing
Line Bank and the Fronting Bank that:

          Section 3.01 Organization; Powers. The Borrower and each of its
Restricted Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) in the case of the Borrower, has the corporate power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and to borrow hereunder.

          Section 3.02 Authorization. The execution, delivery and performance by
the Borrower of each of the Loan Documents and the borrowings and issuances of
Letters of Credit hereunder, and the consummation of the Tender Offer, the
Acquisition and the Merger and the other transactions contemplated hereby and
thereby (collectively, the “Transactions”) (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) (i) will not
violate (A) any provision of law, statute, rule or regulation, (B) the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any of its Restricted Subsidiaries, (C) any order of
any Governmental Authority or (D) any provision of any indenture, agreement or
other instrument to which the Borrower or any of its Restricted Subsidiaries is
a party or by which any of them or any of their property is or may be bound,
(ii) will not be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (iii) will not result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any of its Restricted Subsidiaries
except, in each case other than (a) and (b)(i)(B), as could not reasonably be
expected to have a Material Adverse Effect.

          Section 3.03 Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

          Section 3.04 Consents and Approvals. No action, consent or approval
of, registration or filing with, or any other action by any Governmental
Authority or any other third party is or will be required in connection with the
Transactions, except as have been made or obtained (without the imposition of
any conditions that are not acceptable to the Lenders) and are in full force and
effect (other than any action, consent, approval, registration or filing the
absence

43



--------------------------------------------------------------------------------



 



of which could not reasonably be expected, either individually or in the
aggregate with any such other consents, approvals, registrations or filings, to
result in a Material Adverse Effect). All applicable waiting periods in
connection with the Transactions have expired without any action having been
taken by any competent authority, and no law or regulation shall be applicable,
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrower, the Company and their respective
subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect.

          Section 3.05 Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
earnings and statements of cash flows, together with the notes thereto, as of
and for the fiscal year ended December 30, 2001, audited by and accompanied by
the opinion of Arthur Andersen LLP, independent public accountants.

          (b) The Borrower has heretofore furnished to the Lenders the
consolidated pro forma balance sheet of the Borrower as of the Closing Date,
certified by the chief financial officer of the Borrower, giving effect to the
Transactions and such pro forma balance sheet fairly presents the consolidated
pro forma financial condition of the Borrower and its Subsidiaries as at such
date, giving effect to the Transactions.

          (c) WRECO has heretofore furnished to the Lenders its consolidated
balance sheets and statements of earnings and statements of cash flows, together
with the notes thereto, as of and for the fiscal year ended December 30, 2001,
audited by and accompanied by the opinion of Arthur Andersen LLP, independent
public accountants.

          (d) Such financial statements referred to in Section 3.05(a) and (c)
present fairly in all material respects the financial position and results of
operations of the Borrower, WRECO and their respective consolidated subsidiaries
as of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the Borrower, WRECO
and their respective consolidated subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

          Section 3.06 No Material Adverse Change. Other than changes in
operating results arising in the ordinary course of business and except as
otherwise disclosed publicly or to the Lenders prior to the date hereof, there
has been no material adverse change in the business, financial condition,
operations or properties of the Borrower and its subsidiaries (other than the
Company and its subsidiaries), taken as a whole, since December 30, 2001.

          Section 3.07 Title to Properties; Possession Under Leases. (a) Each of
the Borrower and its Restricted Subsidiaries has good and marketable title to,
or valid leasehold interests in, all of its material properties and assets,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes.

44



--------------------------------------------------------------------------------



 



          (b) Each of the Borrower and its Restricted Subsidiaries (i) has
complied with all obligations under all leases to which it is a party, and
(ii) enjoys peaceful and undisturbed possession under all such leases, except
where such non-compliance or lack of peaceful and undisturbed possession would
not result in a Material Adverse Effect. All leases to which the Borrower and
its Restricted Subsidiaries is a party are in full force and effect, except
where such lack of force and effect would not result in a Material Adverse
Effect.

          Section 3.08 Subsidiaries. Schedule 3.08 Part I for the Borrower,
Schedule 3.08 Part II for WRECO and Schedule 3.08 Part III for the Company
(i) set forth as of the Closing Date a list of all subsidiaries of the Borrower,
WRECO and the Company and the percentage ownership interest of the Borrower,
WRECO or the Company therein, as applicable, and (ii) for the Borrower and
WRECO, designate those Subsidiaries which are Unrestricted Subsidiaries.

          Section 3.09 Litigation. Compliance with Laws. (a) Except as otherwise
disclosed publicly prior to December 13, 2001, there has been no action, suit,
investigation, litigation or proceeding pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (other than the Company and its subsidiaries) in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

          (b) Except as disclosed in the Borrower’s Report on Form 10-K for the
fiscal year ended December 30, 2001, neither the Borrower nor any of its
Restricted Subsidiaries (other than the Company and its subsidiaries) is in
violation of any law, rule or regulation, or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

          (c) Except as disclosed in the Company’s Report on Form 10-K for the
fiscal year ended December 31, 2001, or in the Disclosure Letter, there are no
actions, suits, investigations, litigations or proceedings pending or threatened
against or affecting the Company or any of its subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

          (d) Except as disclosed in the Company’s Report on Form 10-K for the
fiscal year ended December 31, 2001, or in the Disclosure Letter, neither the
Company nor any of its subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

          Section 3.10 Agreements. (a) Neither the Borrower nor any of its
Restricted Subsidiaries is a party to any agreement or instrument or subject to
any corporate restriction that has resulted in a Material Adverse Effect.

          (b) Neither the Borrower nor any of its Restricted Subsidiaries is in
default in any manner under any material agreement or instrument (except for any
indenture or other agreement or instrument evidencing Indebtedness) to which it
is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

45



--------------------------------------------------------------------------------



 



          Section 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor
any of its Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.

          Section 3.12 Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower nor any of its Restricted Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

          Section 3.13 Tax Returns. Each of the Borrower and its Subsidiaries
has filed or caused to be filed all material Federal, state and local tax
returns required to have been filed by it and has paid or caused to be paid all
material taxes shown to be due and payable on such returns or on any assessments
received by it, except taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or Subsidiary, as the case
may be, shall have set aside on its books appropriate reserves.

          Section 3.14 No Material Misstatements. Neither the Confidential
Information Memorandum, nor any information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken
together with the reports and other filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

          Section 3.15 Compliance with ERISA. Except as would not have a
Material Adverse Effect, subject to the following sentences of this
Section 3.15, each Plan subject to ERISA or the Code, as applicable, is in
compliance with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan, no Plan is insolvent or in reorganization; no Plan has an
Unfunded Current Liability in excess of $40,000,000, and all Plans collectively
do not have Unfunded Current Liabilities in excess of $91,000,000 in the
aggregate, and no Plan subject to ERISA or the Code, as applicable, has an
accumulated or waived funding deficiency, has permitted decreases in its funding
standard account or has applied for an extension of any amortization period
within the meaning of Section 412 of the Code; neither the Borrower nor any
ERISA Affiliate has incurred any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or Section 4975 of the Code or expects to incur any material liability
under any of the foregoing Sections with respect to any such Plan; no condition
exists which presents a risk to the Borrower or any ERISA Affiliate of incurring
a liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted to terminate any Plan;
no lien imposed under the Code or ERISA on the assets of the Borrower or any
ERISA Affiliate exists or is likely to arise on account of any Plan; the
Borrower and its Subsidiaries do not maintain or contribute to any

46



--------------------------------------------------------------------------------



 



“welfare plan” (within the meaning of Section 3(1) of ERISA) which provides life
insurance or health benefits to retirees (other than as required by Section 601
of ERISA) the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.

          Section 3.16 Environmental Matters. (a) Except as disclosed in the
Borrower’s Report on Form 10-K for the fiscal year ended December 30, 2001,
filed with the SEC, (a) neither the Borrower nor any of its Subsidiaries (other
than the Company and its subsidiaries) has failed to comply with any Federal,
state, local and other statutes, ordinances, orders, judgments, rulings and
regulations relating to environmental pollution or to environmental regulation
or control, where any such failure to comply, alone or together with any other
such noncompliance, could result in a Material Adverse Effect; (b) neither the
Borrower nor any of its Subsidiaries (other than the Company and its
subsidiaries) has received notice of any failure so to comply which alone or
together with any other such failure could result in a Material Adverse Effect;
and (c) the Borrower’s and its Subsidiaries’ plants (other than the plants of
the Company and its subsidiaries) have not managed any hazardous wastes,
hazardous substances, hazardous materials, toxic substances or toxic pollutants,
as those terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other Environmental Law, in violation
of any regulations promulgated pursuant thereto or in any other applicable law
where such violation could reasonably result, individually or together with
other violations, in a Material Adverse Effect.

          (b) Except as disclosed in the Company’s Report on Form 10-K for the
fiscal year ended December 31, 2001, filed with the Securities and Exchange
Commission, (a) neither the Company nor any of its subsidiaries has failed to
comply with any Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control, where any such failure to comply, alone or
together with any other such noncompliance, could result in a Material Adverse
Effect; (b) neither the Company nor any of its subsidiaries has received notice
of any failure so to comply which alone or together with any other such failure
could result in a Material Adverse Effect; and (c) the Company’s and its
subsidiaries’ plants have not managed any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants, as those
terms are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other Environmental Law, in violation of any regulations
promulgated pursuant thereto or in any other applicable law where such violation
could reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect.

          Section 3.17 Maintenance of Insurance. The Borrower and each of its
Restricted Subsidiaries maintains insurance (which may be self insurance) for
all of its insurable properties: (a) by financially sound and reputable insurers
to the extent of insurance obtained from third party insurers; (b) to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned,

47



--------------------------------------------------------------------------------



 



occupied or controlled by the Borrower or such Restricted Subsidiaries; and
(c) as may be required by law.

          Section 3.18 Existing Senior Credit Facilities. Schedule 3.18 sets
forth, as of the Closing Date, a complete and accurate list of the Existing
Senior Credit Facilities of the Borrower, the Company and their respective
subsidiaries (other than the Surviving Senior Credit Facilities), showing as of
the Closing Date the obligor and the principal amount outstanding thereunder.

          Section 3.19 Surviving Senior Credit Facilities. Schedule 3.19 sets
forth, as of the Closing Date, a complete and accurate list of the Surviving
Senior Credit Facilities of the Borrower, the Company and their respective
subsidiaries, showing as of the Closing Date the obligor and the principal
amount outstanding thereunder.

          Section 3.20 Non-Material Loans. Except as disclosed on Schedule 3.19,
there shall not be more than $50,000,000 of Non-Material Loans of the Borrower
and its Restricted Subsidiaries in the aggregate outstanding as of the Closing
Date.

ARTICLE IV

CONDITIONS OF LENDING AND ISSUANCE
OF LETTERS OF CREDIT

          The obligations of the Lenders to make Loans hereunder and the
obligation of the Fronting Bank to issue Letters of Credit hereunder (or to
amend, renew or extend an existing Letter of Credit) are subject to the
satisfaction of the following conditions:

          Section 4.01 All Borrowings and Issuances. On the date of each
Borrowing and on the date of each issuance of a Letter of Credit (and each
amendment, renewal or extension thereof):



       (a) Notice. The Administrative Agent and, as applicable, the Swing Line
Bank or the Fronting Bank shall have received from the Borrower a notice of such
Borrowing or a notice of such issuance, amendment, renewal or extension as
required by Section 2.02, 2.03, 2.04, 2.05 or 2.06, as applicable.



       (b) Representations. The representations and warranties of the Borrower
set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.10(b), 3.11 and 3.12 shall
be true and correct in all material respects on and as of such date with the
same effect as though made on and as of such date at the time of and immediately
after such Borrowing or, at the time of and immediately after the issuance,
amendment, renewal or extension of a Letter of Credit hereunder.



       (c) Compliance, etc. The Borrower shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on their
part to be observed or performed, and, as applicable, at the time of and
immediately after such Borrowing or, at the time of and immediately after such
issuance, amendment, renewal or

48



--------------------------------------------------------------------------------



 





       extension of a Letter of Credit hereunder, no Event of Default or Default
shall have occurred and be continuing.

          Each Borrowing and each issuance of a Letter of Credit hereunder (or
an amendment, renewal or extension thereof) shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Borrowing,
issuance, amendment, renewal or extension, as the case may be, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

          Section 4.02 Closing Date. In addition to all the conditions set forth
in Section 4.01, on or before the Closing Date:



       (a) Opinions. The Administrative Agent shall have received a favorable
written opinion of (i) Cravath, Swaine & Moore, special counsel for the
Borrower, dated the Closing Date and addressed to the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) Lorrie
Scott, Esq., Senior Legal Counsel to the Borrower, as counsel for the Borrower,
dated the Closing Date and addressed to the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent.



       (b) Legal Matters. All legal matters (including any documentation)
related to this Agreement and the Transactions, shall be satisfactory to the
Lenders and to Shearman & Sterling, special counsel for the Administrative
Agent.



       (c) Articles, etc. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation, including all amendments
thereto, of the Borrower, certified as of a recent date by the Secretary of
State of its State of incorporation, and a certificate as to the good standing
of the Borrower, as of a recent date, from such Secretary of State; (ii) a
certificate from the Borrower of its Secretary or Assistant Secretary dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws of the Borrower as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Borrower authorizing the
execution, delivery and performance of the Borrower of any and all documents and
agreements to be entered into with respect to the Loan Documents and the
borrowings to be made thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of the Borrower have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document or agreement delivered in connection with the Transactions on behalf of
the Borrower; (iii) certification of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or Shearman & Sterling, special counsel for the Administrative Agent, may
reasonably request.

49



--------------------------------------------------------------------------------



 





       (d) Officers’ Certificates. The Administrative Agent shall have received
a certificate from the Borrower, dated the Closing Date and signed by a
Financial Officer of the Borrower, confirming (i) compliance with the condition
precedent set forth in paragraph (c) of Section 4.01 and (ii) that the
representations and warranties of the Borrower set forth herein are true and
correct in all material respects on and as of the Closing Date (except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date), immediately prior to, and after
giving effect to, the initial Borrowing and/or the initial issuance of a Letter
of Credit hereunder.          (e) Fees. The Administrative Agent and the Lenders
shall have received all Fees and other amounts due and payable on or prior to
the Closing Date.          (f) Loan Documents. The Administrative Agent shall
have received a fully executed counterpart of this Agreement, and an executed
copy of each Loan Document (other than this Agreement).          (g) Termination
of Existing Senior Credit Facilities. On the Closing Date the Administrative
Agent shall have received written evidence reasonably satisfactory to it that
either (i) all Existing Senior Credit Facilities, other than the Surviving
Senior Credit Facilities, have been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished or (ii) arrangements reasonably
satisfactory to the Administrative Agent and the Lenders for such prepayment,
redemption, defeasance, satisfaction or extinguishment have been made; and all
Surviving Senior Credit Facilities shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and the Lenders.          (h) Rating.
The Rating of the Borrower’s Senior Unsecured Long-Term Debt, shall be at least
Baa3 by Moody’s and at least BBB- by S&P and, if the Borrower is rated in the
above referenced lowest categories by both Moody’s and S&P, shall not have been
placed on credit watch by either Moody’s or S&P with negative implications, as
of the Closing Date.          (i) No Material Adverse Change. Other than changes
in operating results arising in the ordinary course of business and except as
otherwise disclosed publicly or to the Lenders prior to the date hereof, there
has been no material adverse change in the business, financial condition,
operations or properties of the Company and its subsidiaries, taken as a whole,
since December 31, 2001.

ARTICLE V

AFFIRMATIVE COVENANTS

          The Borrower covenants and agrees with each Lender, the Swing Line
Bank, the Fronting Bank and the Administrative Agent that, so long as this
Agreement shall remain in effect or the principal of or interest on any Loan,
any Fees or any other expenses or amounts payable under any Loan Document shall
be unpaid, or any Letters of Credit shall remain

50



--------------------------------------------------------------------------------



 



outstanding, or any amounts drawn thereunder shall remain unpaid, unless the
Required Lenders (or, where indicated, the Lenders) shall otherwise consent in
writing, the Borrower will, and will cause each of its Restricted Subsidiaries
and WRECO and each of the Restricted Subsidiaries of WRECO (except in the case
of Sections 5.03 (which applies to the Borrower), 5.06 (which applies to the
Borrower, WRECO and their respective ERISA Affiliates) and 5.09 (which applies
to the Borrower, WRECO and all of their respective Subsidiaries)) to:

          Section 5.01 Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.01(c) (with respect to the Borrower) and Section 6.02(d) (with respect
to WRECO) and, with respect to Restricted Subsidiaries, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, provided,
however, that the Borrower may liquidate or dissolve any of its Subsidiaries to
the extent the assets of such Subsidiary are transferred to the Borrower or any
of its Restricted Subsidiaries.

          (b) Except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (i) do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names necessary in the conduct of its
business; (ii) maintain and operate such business in substantially the manner in
which it is presently conducted and operated; (iii) comply with all applicable
laws, rules, regulations and orders of any Governmental Authority, whether now
in effect or hereafter enacted; and (iv) at all times maintain and preserve all
property necessary in the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all necessary and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

          (c) Maintain compliance with each of its loans, contracts, leases and
other obligations (other than Indebtedness) except such as are being contested
in good faith by appropriate proceedings and for which appropriate reserves have
been established, and except for such noncompliance as could not reasonably be
expected to have, in any case or in the aggregate, a Material Adverse Effect.

          Section 5.02 Insurance. (a) Keep such of its insurable properties as
are insured with third-party insurers insured at all times by financially sound
and reputable insurers; and (b) maintain (i) insurance (which may include self
insurance), to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and (ii) such insurance as may be required by law.

          Section 5.03 Obligations and Taxes. Pay its obligations (other than
Indebtedness) promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in

51



--------------------------------------------------------------------------------



 



default, as well as all lawful claims for labor, materials and supplies or
otherwise which, if unpaid, might give rise to a Lien upon such properties or
any part thereof; provided, however, that such payment and discharge shall not
be required (i) with respect to any such tax, assessment, charge, levy or claim
so long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower, WRECO or such Subsidiary shall have
set aside on its books appropriate reserves with respect thereto or (ii) if the
failure to make such payments or to discharge such Liens is not, in any case or
in the aggregate, reasonably likely to have a Material Adverse Effect.

               Section 5.04 Financial Statements, Reports, etc. In the case of
the Borrower or WRECO, furnish to the Administrative Agent (which shall promptly
furnish to each Lender):



       (a) within 95 days after the end of each fiscal year, its consolidated
balance sheets and related statements of earnings and statements of cash flows,
together with the notes thereto, showing the financial position of the Borrower,
WRECO and their respective consolidated Subsidiaries as of the close of such
fiscal year and the results of their operations and the operations of such
subsidiaries during such year, all audited by Arthur Andersen LLP or other
independent public accountants of recognized national standing acceptable to the
Required Lenders and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial position and results of
operations of the Borrower, WRECO and their respective consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, except as
therein noted;          (b) within 50 days after the end of each of the first
three fiscal quarters of each fiscal year, its consolidated balance sheets and
related statements of earnings and, with respect to the Borrower, statements of
cash flows, showing the financial position of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such consolidated Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, all certified
(in the form of Exhibits E-1 and E-2, with respect to the Borrower and WRECO,
respectively) by one of its Financial Officers as fairly presenting the
financial position and results of operations of the Borrower, WRECO and their
respective consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, except as therein noted, subject to appropriate
year-end audit adjustments;          (c) concurrently with any delivery of
financial statements under (a) or (b) above, a certificate (in the form of
Exhibits E-3 and E-4, with respect to the Borrower and WRECO, respectively) of
the accounting firm or Financial Officer of the Borrower or WRECO opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) in the case of the Borrower, setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in

52



--------------------------------------------------------------------------------



 





  Sections 6.01(d) and 6.01(e) and (iii) including a reconciliation setting
forth adjustments made to such financial statements in order to make the
calculations set forth in clause (ii) above;



       (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by it or
any of its Subsidiaries with the SEC, or with any national securities exchange,
or distributed to its shareholders, as the case may be;          (e) as soon as
practicable, copies of such further financial statements and reports as the
Borrower or WRECO shall send to banks with which it has lines of credit, and all
such financial statements and reports as the Borrower or WRECO shall send to its
shareholders (unless all of the outstanding shares of capital stock of the
Borrower or WRECO are held by one Person);          (f) promptly, from time to
time, such other information regarding the operations, business affairs and
financial condition of the Borrower or WRECO or any of their respective
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent, the Swing Line Bank, the Fronting Bank or any Lender may
reasonably request (it being understood that the Borrower shall not be required
to provide any information or documents which are subject to confidentiality
provisions the nature of which prohibit such disclosure);          (g) promptly,
and in any event within 2 days, upon becoming aware thereof, notice of any
proposed or actual down-grade, suspension or withdrawal of the rating provided
by S&P or Moody’s to the Borrower in respect of its Senior Unsecured Long-Term
Debt; and          (h) information required to be delivered pursuant to
paragraphs (a), (b), (d) and (e) shall be deemed to have been delivered on the
date on which the Borrower provides notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the internet at the
website address listed on the signature pages thereof, at www.sec.gov or at
another website identified in such notice and accessible by the Lenders without
charge; provided that the Borrower shall deliver paper copies of the reports and
financial statements referred to in paragraphs (a), (b), (d) and (e) of this
Section 5.04 to the Administrative Agent, the Swingline Bank, the Fronting Bank
or any Lender who requests the Borrower to deliver such paper copies until
written notice to cease delivering paper copies is given by such Administrative
Agent, Swingline Bank, Fronting Bank or Lender to the Borrower.

          Section 5.05 Litigation and Other Notices. Furnish to the
Administrative Agent (which shall promptly furnish to each Lender) prompt
written notice of the following:



       (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or

53



--------------------------------------------------------------------------------



 





  by or before any Governmental Authority, against the Borrower, WRECO or any of
their respective Affiliates which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;          (c) any development
that has resulted in a Material Adverse Effect; and          (d) the issuance by
any Governmental Authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the making of the Loans or the
initiation of any litigation or similar proceeding seeking any such injunction,
order or other restraint;

provided, that in each case (other than Subsection 5.05(a)) the Borrower shall
not be required to provide separate notice of any event disclosed in any report
promptly filed with the SEC.

          Section 5.06 ERISA. As soon as possible and, in any event, within 10
Business Days after the Borrower knows of the occurrence of any of the following
events which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, the Borrower will deliver to the Administrative
Agent a certificate of the Financial Officer of the Borrower setting forth
details as to such occurrence and such action, if any, which the Borrower or an
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrower or such
ERISA Affiliate, the PBGC, a Plan participant or the Plan administrator with
respect thereto: (a) that a Reportable Event has occurred, (b) that an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code with respect to a Plan,
(c) that a Plan has been or is in the process of being terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA, (d) that a Plan has
an Unfunded Current Liability, (e) that proceedings have been instituted to
terminate a Plan, (f) that a proceeding has been instituted pursuant to Section
515 of ERISA to collect a delinquent contribution to a Plan, or (g) that the
Borrower or any ERISA Affiliate will or is reasonably likely to incur any
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or with respect to a Plan under Section 4975 of the
Code or Section 409, 502(i) or 502(l) of ERISA. The Borrower will, upon written
request, deliver to the Administrative Agent a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any other notices received by the Borrower or any ERISA Affiliate
required to be delivered to the Administrative Agent hereunder shall be
delivered to the Administrative Agent no later than 10 Business Days after the
later of the date such report or notice has been filed with the Internal Revenue
Service or the PBGC, given to Plan participants, received by the Borrower or
such ERISA Affiliate or requested in writing by the Administrative Agent.

          Section 5.07 Maintaining Records; Access to Properties and
Inspections. Maintain appropriate, accurate and complete financial records and
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower,
WRECO or any of their Restricted Subsidiaries at reasonable

54



--------------------------------------------------------------------------------



 



times, with reasonable prior notice given to the Borrower, as often as requested
and until a Default has occurred at the expense of the Administrative Agent or
such Lender, and to make extracts from and copies of such financial records, and
permit any representatives designated by any Lender, the Administrative Agent,
the Swing Line Bank or the Fronting Bank to discuss the affairs, finances and
condition of the Borrower, WRECO or any such Restricted Subsidiary with the
officers thereof and independent accountants (so long as a representative of the
Borrower is present, or the Borrower has consented to the absence of such a
representative) therefor (in each case subject to the Borrower’s obligations
under applicable confidentiality provisions).

          Section 5.08 Use of Proceeds. Use the credit extended pursuant to this
Agreement only for the purposes set forth in the recitals to this Agreement.

          Section 5.09 Environmental Matters. (a) (i) Comply in all material
respects with all Environmental Laws applicable to the ownership or use of any
real property owned or leased by the Borrower, WRECO or any of their respective
Subsidiaries, except where such noncompliance is not, in any case or in the
aggregate, reasonably likely to have a Material Adverse Effect, (ii) include in
all material contracts with tenants and other persons occupying such real
property provisions to ensure such tenants’ compliance in all material respects
with all such Environmental Laws, and diligently enforce and prosecute its
rights with respect to such provisions, (iii) pay or cause to be paid in the
case of sole liability, or, in the case of joint liability, to seek contribution
or compensation in respect of, all costs and expenses incurred in connection
with such compliance, except in respect to costs and expenses that are being
contested in good faith and for which the Borrower, WRECO or such Subsidiary, as
the case may be, shall have set aside on its books appropriate reserves, and
except where failures to make such payments are not, in any case or in the
aggregate, reasonably likely to have a Material Adverse Effect, and (iv) use its
best efforts to keep or cause to be kept all such real property free and clear
of any liens imposed pursuant to any Environmental Laws, except in respect to
liens that are being contested in good faith, and except in respect to liens the
existence of which is not, in any case or in the aggregate, reasonably likely to
have a Material Adverse Effect.

          (b) None of the Borrower, WRECO or any of their respective
Subsidiaries will generate, use, treat, store, Release, or permit the
generation, use, treatment, storage or Release of Hazardous Materials on any
real property owned or leased by the Borrower, WRECO or any of their respective
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such real property, except for quantities generated, used,
treated, stored, or Released on, or transported to or from, such real property
in the ordinary course of business in material compliance with all applicable
Environmental Laws and, except for such generation, use, treatment or storage
on, or transportation to or from, any such real property of Hazardous Materials
as is not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect.

          (c) If the Administrative Agent receives any notice from the Borrower
or WRECO pursuant to subsection (d) of this Section 5.09 or if the
Administrative Agent otherwise acquires knowledge of any Environmental Claim
which in the sole determination of the Required Lenders would have a Material
Adverse Effect with respect to the Borrower or WRECO, then upon the written
request of the Required Lenders, the Borrower or WRECO, as applicable, will
provide, at its sole cost and expense, an environmental site assessment report
concerning any real

55



--------------------------------------------------------------------------------



 



property owned or leased by the Borrower, WRECO or an affected Subsidiary
prepared by an environmental consulting firm approved by the Required Lenders,
indicating the presence or absence of Hazardous Materials and the potential
costs of any removal or remedial action in connection with any Hazardous
Materials on any real property owned or leased by the Borrower, WRECO or any of
their respective Subsidiaries.

          (d) The Borrower or WRECO, as applicable, will immediately advise the
Administrative Agent in writing of any of the following:



       (i) Any pending or threatened Environmental Claim against the Borrower,
WRECO or any of their respective Subsidiaries or any real property owned or
leased by the Borrower, WRECO or any of their respective Subsidiaries which if
determined adversely to the Borrower, WRECO or any of their respective
Subsidiaries would be reasonably likely to have a Material Adverse Effect;    
     (ii) Any condition or occurrence on any real property owned or leased by
the Borrower, WRECO or any of their respective Subsidiaries that (A) results in
noncompliance by the Borrower, WRECO or any of their respective Subsidiaries
with any applicable Environmental Law which noncompliance is reasonably likely
to have a Material Adverse Effect, or (B) could reasonably be anticipated to
form the basis of an Environmental Claim against the Borrower, WRECO or any of
their respective Subsidiaries or any real property owned or leased by the
Borrower, WRECO or any of their respective Subsidiaries and which if determined
adversely to the Borrower, WRECO or any of their respective Subsidiaries would
be reasonably likely to have a Material Adverse Effect;          (iii) Any
condition or occurrence on any real property owned or leased by the Borrower,
WRECO or any of their respective Subsidiaries or, to the actual knowledge of the
Borrower, WRECO or any of their respective Subsidiaries, any property adjoining
or in the vicinity thereof that could reasonably be anticipated to cause such
real property to be subject to any restrictions on the ownership, occupancy,
use, or transferability thereof under any Environmental Law which restrictions,
in any case or in the aggregate, are reasonably likely to have a Material
Adverse Effect; and          (iv) The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Materials on any
real property owned or leased by the Borrower, WRECO or any of their respective
Subsidiaries the taking of which, in any case or in the aggregate, is reasonably
likely to have a Material Adverse Effect.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, or removal or remedial action and the
action which the Borrower, WRECO or any of their respective Subsidiaries
proposes to take in response thereto.

          Section 5.10 Performance of Transaction Agreements. Perform and
observe all of the material terms and provisions of the agreements to be
performed or observed by it with respect to the Transactions.

56



--------------------------------------------------------------------------------



 



          Section 5.11 OCBM Agreement. With respect to the Borrower, perform,
observe and comply with each of its covenants and agreements in the OCBM
Agreement, and do or cause to be done all things necessary to keep the OCBM
Agreement in full force and effect.

          Section 5.12 Further Assurances. Promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of the Borrower or WRECO, as
applicable, all such further acts, documents and assurances as the Required
Lenders may from time to time reasonably request in order for the Borrower or
WRECO to carry out its obligations hereunder and under the other Loan Documents.

          Section 5.13 Guarantee. On or prior to March 31, 2003, cause the
Company either (i) to merge with and into the Borrower (with the Borrower being
the surviving corporation) or (ii) to execute for the benefit of the
Administrative Agent, the Swing Line Bank, the Fronting Bank and the Lenders a
Guarantee, in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which the Company shall guarantee the obligations of the
Borrower arising under this Agreement and the other Loan Documents; provided
that the obligations of the Company under such Guarantee shall rank in right of
payment at least pari passu with all other unsecured senior Indebtedness of the
Company; and provided further that such Guarantee shall be limited to an amount
that would not render the Company insolvent. In addition, to the extent the
Company guarantees any obligations of the Borrower with respect to an issuance
by the Borrower of Indebtedness pursuant to a public offering registered with
the SEC, a Rule 144A or Regulation S private placement or any other similar
offering on an underwritten or placement-agent basis, the Borrower shall cause
the Company to execute, promptly but in any case no later than forty-five days
after the date of such issuance, for the benefit of the Administrative Agent,
the Swing Line Bank, the Fronting Bank and the Lenders, a Guarantee, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the Company shall equally and ratably guarantee the obligations of the Borrower
arising under this Agreement and the other Loan Documents; provided that such
Guarantee shall not render the Company insolvent.

ARTICLE VI

NEGATIVE COVENANTS

          Section 6.01 Covenants of the Borrower. The Borrower covenants and
agrees with each Lender, the Swing Line Bank, the Fronting Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other expenses or
amounts payable under any Loan Document shall be unpaid, or any Letter of Credit
shall remain outstanding or any amounts drawn thereunder shall remain unpaid,
unless the Required Lenders shall otherwise consent in writing, it will not,
either directly or indirectly:



       (a) Secured Indebtedness. (i) Issue, assume or guarantee, or permit any
of its Restricted Subsidiaries to issue, assume or guarantee, any indebtedness
for money borrowed (hereinafter in this Section 6.01(a) referred to as “debt”),
if such debt is secured by a deed of trust, mortgage, pledge, security interest
or other lien or encumbrance (any

57



--------------------------------------------------------------------------------



 





  deed of trust, mortgage, pledge, security interest or other lien or
encumbrance being hereinafter in this Section 6.01(a) referred to as a
“mortgage” or collectively “mortgages”) upon or with respect to any timber or
timberlands of the Borrower or such Restricted Subsidiary located in the States
of Washington, Oregon, Arkansas, Oklahoma, Mississippi or North Carolina, or
upon or with respect to any principal manufacturing plant of the Borrower or
such Restricted Subsidiary located anywhere in the United States of America, in
either case now owned or hereafter acquired, without in any such case
effectively providing, concurrently with the issuance, assumption or guarantee
of any such debt, that the Loans and Letters of Credit (together with, if the
Borrower shall so determine, any other indebtedness of or guarantee by the
Borrower or such Restricted Subsidiary ranking equally with the Loans or Letters
of Credit and then existing or thereafter created) shall be secured equally and
ratably with (or prior to) such debt; provided, however, that the foregoing
restrictions shall not be applicable to:



       (1) mortgages upon or with respect to any property of any of its
Restricted Subsidiaries securing debt of such Restricted Subsidiary to the
Borrower or another Restricted Subsidiary of the Borrower;    
     (2) mortgages upon or with respect to any property acquired, constructed or
improved by the Borrower or any of its Restricted Subsidiaries after the date of
this Agreement which are created, incurred or assumed contemporaneously with, or
within 90 days after, such acquisition, construction or improvement, to secure
or provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof; provided, however,
that in the case of any such construction or improvement the mortgage shall not
apply to any property theretofore owned by the Borrower or any of its Restricted
Subsidiaries other than any theretofore unimproved real property on which the
property so constructed, or the improvement, is located;          (3) any
extension, renewal or replacement of any mortgage referred to in clause
(2) above or clause (4) below; provided, however, that the principal amount of
indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or part
of the same property which secured the mortgage so extended, renewed or
replaced; and          (4) any mortgage existing on any timber or timberlands of
any Person or upon or with respect to any principal manufacturing plant of any
Person at the time of acquisition by the Borrower or any of its Restricted
Subsidiaries of such Person.



       (ii) Notwithstanding the provisions of paragraph (a)(i) of this
Section 6.01, the Borrower or any of its Restricted Subsidiaries may issue,
assume or guarantee secured debt which would otherwise be subject to the
foregoing restrictions in an aggregate

58



--------------------------------------------------------------------------------



 





  amount which, together with all other such debt of the Borrower and its
Restricted Subsidiaries and the Attributable Debt in respect of Sale and
Lease-Back Transactions (as defined in Section 6.01(b)) existing at such time
(other than Sale and Lease-Back Transactions permitted because the Borrower
would be entitled to incur debt secured by a mortgage on the property to be
leased without equally and ratably securing the Loans pursuant to paragraph
(a)(i) of this Section 6.01, and other than Sale and Lease-Back Transactions the
proceeds of which have been applied in accordance with clause (ii) of
Section 6.01(b)), does not at the time exceed five percent (5%) of Shareholders’
Interest in the Borrower and its Restricted Subsidiaries (as hereinafter
defined). The term “Attributable Debt” as used in this paragraph shall mean, as
of any particular time, the present value of the obligation of the lessee for
rental payments during the remaining term of any lease (including any period for
which such lease has been extended or may, at the option of the lessor, be
extended).          (iii) For purposes of this Section 6.01(a), (A) the term
“principal manufacturing plant” shall not include any manufacturing plant which,
in the reasonable opinion of the Board of Directors of the Borrower, is not a
principal manufacturing plant of the Borrower and its Restricted Subsidiaries;
(B) the following types of transactions shall not be deemed to create debt
secured by a mortgage: (1) the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Borrower or any of its Restricted
Subsidiaries is obligated to cut such timber or a portion thereof in order to
provide the transferee with a specified amount of money however determined;
(2) the mortgage of any property of the Borrower or any of its Restricted
Subsidiaries in favor of the United States, or any State, or any department,
agency or instrumentality of either, to secure partial, progress, advance or
other payments to the Borrower or any of its Restricted Subsidiaries pursuant to
the provisions of any contract or statute and (3) liens existing on property at
the time of acquisition of such property; and (C) the term “Shareholders’
Interest in the Borrower and its Restricted Subsidiaries” shall mean the
aggregate of capital and surplus, including surplus resulting from the March 1,
1913 revaluation of timber and timberlands, of the Borrower and its Restricted
Subsidiaries, after deducting the cost of shares of the Borrower held in
treasury.



       (b) Sale and Lease-Back. Enter into any arrangement, or permit any
Restricted Subsidiary to enter into any arrangement, with any Person providing
for the leasing by the Borrower or any of its Restricted Subsidiaries of any
real property in the United States (except for temporary leases for a term of
not more than three years), which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person (herein
referred to as a “Sale and Lease-Back Transaction”), unless (i) the Borrower or
such Restricted Subsidiary would be entitled to incur debt secured by a mortgage
on the property to be leased without equally or ratably securing the Loans
pursuant to Section 6.01(a), or (ii) the Borrower applies an amount equal to the
fair value (as determined by the Board of Directors of the Borrower) of the
property so leased to the retirement (other than any mandatory retirement),
within 90 days of the effective date of any such Sale and Lease-Back
Transaction, of indebtedness for borrowed money incurred or assumed by the
Borrower which by its terms matures at, or is extendible or renewable at the
option of the obligor to, a date more than 12 months after the date of the
creation of such debt.

59



--------------------------------------------------------------------------------



 





       (c) Merger, Consolidation, etc. Be a party to a merger or consolidation
or sell, transfer or otherwise dispose of all or substantially all of its
properties or assets in a single transaction or in a series of related
transactions unless (i) such merger, consolidation, sale, transfer or
disposition is made with respect to another corporation incorporated and doing
business primarily within the United States of America which shall expressly
assume, in form and substance reasonably satisfactory to the Required Lenders,
the obligations of the Borrower under the Loan Documents and the Borrower’s
Loans and Letters of Credit, and (ii) immediately after giving effect to such
merger, consolidation, sale, transfer or disposition, no Default or Event of
Default hereunder shall have occurred and be continuing.          (d) Debt
Ratio. Permit Total Funded Indebtedness to exceed (i) on or after the Closing
Date, 72% of the sum of the Borrower’s Total Adjusted Shareholders’ Interest and
Total Funded Indebtedness, (ii) on or after December 31, 2003, 69% of such sum
and (iii) on or after June 30, 2005, 65% of such sum.



       (e) Net Worth. At any time permit the Borrower’s Total Adjusted
Shareholders’ Interest to be less than $4,955,000,000.



       (f) Change in Business. Engage in, or permit any Restricted Subsidiary to
engage in, any material business activities or operations substantially
different from, or unrelated to, the business activities and operations
conducted by it as of the date hereof, except for reasonable extensions,
developments and modifications thereof.

          Section 6.02 Covenants with respect to WRECO. The Borrower covenants
and agrees with each Lender, the Swing Line Bank, the Fronting Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other expenses or
amounts payable under any Loan Document shall be unpaid, or any Letter of Credit
shall remain outstanding or any amounts drawn thereunder shall remain unpaid,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, either directly or indirectly, permit WRECO to:

          (a) Capital Base. Have a Capital Base less than $100,000,000.

          (b) Limitation on Indebtedness. Create, issue, guarantee, assume or
otherwise become liable, directly or indirectly, or permit any Restricted
Subsidiary of WRECO to create, issue, guarantee, assume or otherwise become
liable, directly or indirectly, in respect of any (i) Senior Debt of WRECO or
Indebtedness of any Restricted Subsidiary of WRECO if, immediately after giving
effect to the incurrence thereof and to the application of the proceeds thereof,
the aggregate principal amount of all consolidated Senior Debt of WRECO and its
Restricted Subsidiaries then outstanding would exceed 80% of the sum of (x) the
Capital Base plus (y) the aggregate principal amount of Senior Debt of WRECO and
its Restricted Subsidiaries then outstanding; or (ii) Subordinated Debt of WRECO
if, immediately after giving effect to the incurrence thereof and to the
application of the proceeds thereof, the aggregate principal amount of
Subordinated Debt of WRECO then outstanding would exceed 100% of Adjusted Net
Worth. For purposes

60



--------------------------------------------------------------------------------



 



of this Section and Section 6.02(c), Indebtedness of a Person which becomes a
Restricted Subsidiary on any date shall be deemed to have been issued or
incurred as of such date.



       (c) Limitation on Mortgages and Liens. Create, incur or permit to exist
any mortgage, pledge, encumbrance, lien, security interest or charge of any kind
(including liens or charges upon properties acquired or to be acquired under
conditional sales agreements or other title retention devices) on its property
or assets, whether now owned or hereafter acquired, or upon any income or
profits thereof, or permit any of its Restricted Subsidiaries to do any of the
foregoing, except:



       (i) liens, charges, encumbrances and priority claims incidental to the
conduct of the business or the ownership of properties and assets (including
warehousemen’s, attorneys’ and statutory landlords’ liens) and liens, pledges or
deposits in connection with workmen’s compensation, unemployment insurance, old
age benefit or social security obligations, taxes, assessments, statutory
obligations or other similar charges, liens of contractors, mechanics and
materialmen, good faith deposits in connection with tenders, contracts or leases
to which WRECO or any of its Restricted Subsidiaries is a party or other
deposits required to be made in the ordinary course of business and not in
connection with the borrowing of money, easements, rights of way, restrictions
and other similar encumbrances that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or substantially interfere with the ordinary conduct of
WRECO’s business; provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings;    
     (ii) provided that no Default or Event of Default has occurred and is
continuing, the pledge of assets for the purpose of securing any appeal or stay
or discharge in the course of any legal proceeding and liens on or resulting
from judgments or awards in respect of which WRECO or any of its Restricted
Subsidiaries shall in good faith be prosecuting an appeal or proceeding for
review;          (iii) mortgages, liens or security interests existing as of the
date of this Agreement securing obligations of WRECO or any of its Restricted
Subsidiaries outstanding on such date and all renewals, extensions or refundings
thereof (without increase in the principal amount remaining unpaid at the time
of any such renewal, extension or refunding);          (iv) mortgages, liens or
security interests securing Indebtedness of a Restricted Subsidiary of WRECO to
another Restricted Subsidiary of WRECO or to WRECO;          (v) mortgages,
conditional sale contracts, security interests or other arrangements for the
retention of title (including financing leases), in addition to those permitted
under subparagraphs (iii), (iv), (vi) and (vii) hereof, given to secure the
payment of the purchase price incurred in connection with the acquisition of
property useful and intended to be used in carrying on the business

61



--------------------------------------------------------------------------------



 





  of WRECO or a Restricted Subsidiary of WRECO, and liens existing on such
property at the time of acquisition thereof or at the time of acquisition by
WRECO or a Restricted Subsidiary of any Person then owning such property whether
or not such existing liens were given to secure the payment of the purchase
price of the property to which they attach; provided that the lien or charge
shall attach solely to the property acquired or purchased and any improvements
then or thereafter placed thereon;          (vi) mortgages, security interests
and other encumbrances or liens on Real Estate Assets, incurred or created in
the ordinary course of the business of WRECO and its Restricted Subsidiaries;
provided that the aggregate principal amount of all Indebtedness so secured and
at any one time outstanding shall not exceed 10% of the Capital Base at such
time; and          (vii) mortgages, conditional sale contracts, security
interests or other arrangements for the retention of title (including financing
leases), in addition to those specifically permitted by foregoing subparagraphs
(i) through (vi) hereof, given to secure the payment of Senior Debt of WRECO or
any of its Restricted Subsidiaries, and any renewal, extension or refunding of
any such Senior Debt; provided that the aggregate principal amount of all Senior
Debt of WRECO and its Restricted Subsidiaries so secured and at any one time
outstanding shall not exceed 10% of the Capital Base at such time.



       In the event that any property is subjected to a lien or other
encumbrance in violation of this Section 6.02(c), WRECO will make or cause to be
made effective provision whereby the Loans shall be secured equally and ratably
with all other obligations secured thereby (provided, however, that such
violation shall constitute a default under this Agreement whether or not such
provision is made) and, if such provision is not made, an equitable lien, so
equally and ratably securing the Loans, shall (to the extent permitted by law)
exist on such property.          (d) Limitation on Mergers and Consolidations.
Be a party to any merger or consolidation unless (i) WRECO or a Weyerhaeuser
Subsidiary (as defined below) having substantially all of its assets and doing
business primarily in the United States of America shall be the surviving or
resulting corporation of any such merger or consolidation and immediately after
giving effect to any such merger or consolidation such successor corporation,
whether or not WRECO, shall be entitled to incur at least $1 of additional
Senior Debt under Section 6.02(b); (ii) if the surviving or resulting
corporation is not WRECO, the surviving or resulting corporation shall be a
Weyerhaeuser Subsidiary incorporated within the United States of America and
shall expressly assume the obligations of WRECO under this Agreement and the
other Loan Documents to which it is a party by supplemental agreement reasonably
satisfactory to the Administrative Agent; (iii) immediately after giving effect
to any such merger or consolidation, no Default or Event of Default shall have
occurred and be continuing; and (iv) WRECO shall have delivered to the
Administrative Agent a certificate signed by two of WRECO’s officers stating
that such merger or consolidation and, if a supplemental agreement is required
in connection therewith as aforesaid, such supplemental agreement

62



--------------------------------------------------------------------------------



 





  comply with the provisions described in this paragraph. Upon the consummation
of any merger or consolidation in which the surviving or resulting corporation
is not WRECO in accordance with the foregoing provisions, the surviving or
resulting corporation shall succeed to and be substituted for, and may exercise
every right and power of and shall be subject to all of the obligations of,
WRECO under this Agreement and the other Loan Documents to which it is a party,
with the same effect as if it had been named as WRECO therein. As used in this
paragraph, the term “Weyerhaeuser Subsidiary” means a corporation at least 79%
of whose issued and outstanding shares of capital stock at the time outstanding
and having ordinary voting power for the election of a majority of the directors
of such corporation shall be owned and controlled by the Borrower or a wholly
owned Subsidiary of the Borrower.          (e) Limitation on Sale of Assets.
Sell, transfer or otherwise dispose of all or substantially all of its
properties and assets in a single transaction or in a series of related
transactions unless (i) the consideration received therefor shall consist of
cash, securities or other properties having an aggregate fair value (as
determined in good faith by the Board of Directors of WRECO) equal to not less
than the aggregate fair value (as determined in good faith by the Board of
Directors of WRECO) of the properties and assets so sold, transferred or
otherwise disposed of; (ii) immediately after giving effect thereto, WRECO shall
be entitled to incur at least $1 of additional Senior Debt under
Section 6.02(b); (iii) immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and (iv) WRECO shall
have delivered to the Administrative Agent a certificate signed by two of
WRECO’s officers stating that such transaction complies with the provisions
described in this paragraph.

ARTICLE VII

EVENTS OF DEFAULT

          Section 7.01 Events of Default. In case of the happening of any of the
events under Sections 7.01(a) through 7.01(l) below (an “Event of Default”):



       (a) default shall be made in the payment by the Borrower of any principal
of any Loan or any reimbursement of any L/C Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;    
     (b) default shall be made in the payment by the Borrower of any interest on
any Loan or any Fee or any other amount (other than an amount referred to in
Section 7.01(a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;          (c) any representation or warranty made or deemed made by
the Borrower in or in connection with any Loan Document or the borrowings or
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or

63



--------------------------------------------------------------------------------



 





  pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;    
     (d) default shall be made in the due observance or performance by the
Borrower, WRECO or any of their respective Subsidiaries (or their respective
Restricted Subsidiaries, if such covenant, condition or agreement applies only
to Restricted Subsidiaries) of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08 or 5.13 or in Article VI;          (e) default
shall be made in the due observance or performance by the Borrower, WRECO or any
of their respective Subsidiaries (or their respective Restricted Subsidiaries,
if such covenant, condition or agreement applies only to Restricted
Subsidiaries) of any covenant, condition or agreement contained in any Loan
Document (other than those specified in Section 7.01(a), 7.01(b), 7.01(c) or
7.01(d)) and such default shall continue unremedied for a period of thirty days
after notice thereof from the Administrative Agent, the Swing Line Bank, the
Fronting Bank or any Lender to the Borrower or WRECO;          (f) the Borrower,
WRECO or any of their respective Restricted Subsidiaries shall (i) fail to pay,
when and as the same shall become due and payable (and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument related to such Indebtedness) any principal or interest,
regardless of amount, due in respect of Indebtedness in an aggregate principal
amount in excess of $100,000,000, or (ii) fail to observe or perform any other
terms, covenants, conditions or agreements contained in any agreements or
instruments evidencing or governing Indebtedness in an aggregate principal
amount in excess of $100,000,000 (and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such Indebtedness), if the effect of any failure or failures referred
to in this Section 7.01(f)(ii) is to cause or permit the holder or holders of
such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice) to cause such Indebtedness to become due prior to its stated
maturity; provided that any Transaction-Related Event of Default that, but for
this proviso, would be a Default or an Event of Default pursuant to this Section
7.01(f) prior to November 11, 2002, shall be deemed to be neither a Default nor
an Event of Default;          (g) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower, WRECO or any of their respective
Restricted Subsidiaries, or of a substantial part of the property or assets of
the Borrower, WRECO or any of their respective Restricted Subsidiaries, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, WRECO or any of their
respective Restricted Subsidiaries or for a substantial part of the property or
assets of the Borrower, WRECO or any of their respective Restricted Subsidiaries
or (iii) the winding-up or liquidation of the Borrower, WRECO or any of their
respective Restricted Subsidiaries;

64



--------------------------------------------------------------------------------



 





  and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;    
     (h) the Borrower, WRECO or any of their respective Restricted Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in Section 7.01(g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, WRECO or any of their respective Restricted Subsidiaries or for a
substantial part of the property or assets of the Borrower, WRECO or any of
their respective Restricted Subsidiaries, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;
         (i) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower, WRECO,
any of their respective Restricted Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower,
WRECO or any of their respective Restricted Subsidiaries to enforce any such
judgment;          (j) any Plan shall fail to satisfy the minimum funding
standard required for any plan year or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code, any
Plan is, shall have been or is likely to be terminated or the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, or the Borrower has incurred or is likely to incur a liability to or
on account of a Plan under Sections 409, 502(i), 502(l), or 515 of ERISA or
Section 4975 of the Code, or the Borrower or any ERISA Affiliate has incurred or
is likely to incur a liability to or on account of a Plan under Sections 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result from any such
event or events referred to in this Section 7.01(j) the imposition of a lien
upon the assets of the Borrower or any ERISA Affiliate, the granting of a
security interest, a liability or a material risk of incurring a liability to
the PBGC or the Internal Revenue Service or a Plan or a trustee appointed under
ERISA or a liability or a material risk of incurring a liability under Sections
409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the Code;
which, in the good faith determination of the Required Lenders, will have a
Material Adverse Effect;          (k) there shall have occurred a Change in
Control of the Borrower or WRECO; or

65



--------------------------------------------------------------------------------



 





       (l) the OCBM Agreement shall cease, for any reason, to be in full force
and effect, or the Borrower shall contest the validity or enforceability thereof
or otherwise fail to comply with its obligations thereunder;

then, and in every such event (other than an event with respect to the Borrower
or WRECO described in Section 7.01(g) or 7.01(h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions: (i) terminate forthwith the Commitments of the
Lenders and (ii) terminate forthwith the obligation of the Fronting Bank to
issue Letters of Credit, and/or (iii) declare the Loans then outstanding to the
Borrower to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
Sections 7.01(g) or 7.01(h) above, the Commitments of the Lenders and the
obligation of the Fronting Bank to issue Letters of Credit shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

          Section 8.01 The Administrative Agent. In order to expedite the
transactions contemplated by this Agreement, JPMorgan Chase Bank is hereby
appointed to act as Administrative Agent on behalf of the Lenders, the Swing
Line Bank and the Fronting Bank. Each of the Lenders, the Swing Line Bank and
the Fronting Bank, and each assignee thereof, hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender, the Swing
Line Bank and the Fronting Bank and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto.

          The Administrative Agent is hereby expressly authorized by the
Lenders, the Swing Line Bank and the Fronting Bank, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders, the Swing Line Bank
and the Fronting Bank, all payments of principal of and interest on the Loans,
all reimbursements made with respect to L/C Disbursements and all other amounts
due to the Lenders, the Swing Line Bank and the Fronting Bank hereunder, and
promptly to distribute to each Lender, the Swing Line Bank and the Fronting Bank
its proper share of each payment so received; (b) to give prompt notice on
behalf of the Lenders, the Swing Line Bank and the Fronting Bank to the Borrower
of any Event of

66



--------------------------------------------------------------------------------



 



Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute promptly to each Lender, the Swing Line Bank and the Fronting Bank
copies of all notices, financial statements and other materials delivered by the
Borrower and WRECO pursuant to this Agreement as received by the Administrative
Agent.

          Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be liable as such to any Lender, the Swing Line Bank
or the Fronting Bank for any action taken or omitted by any of them except for
its or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower or WRECO of any
of the terms, conditions, covenants or agreements contained in any Loan
Document. The Administrative Agent shall not be responsible to the Lenders, the
Swing Line Bank and the Fronting Bank for (i) the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements or (ii) the satisfaction of any
condition set forth in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender, the Swing Line
Bank or the Fronting Bank. The Administrative Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders, the Lenders, the Swing Line Bank or
the Fronting Bank, as the case may be, and, except as otherwise specifically
provided herein, such instructions and any action or inaction pursuant thereto
shall be binding on all of the Lenders, the Swing Line Bank and the Fronting
Bank. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed to be made by the proper Person, and shall
not incur any liability for relying thereon.

          Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to the Borrower or WRECO on
account of the failure of or delay in performance or breach by any Lender, the
Swing Line Bank or the Fronting Bank of any of its obligations hereunder or to
any Lender, the Swing Line Bank or the Fronting Bank on account of the failure
of or delay in performance or breach by any other Lender, the Swing Line Bank or
the Fronting Bank or the Borrower or WRECO of any of their respective
obligations hereunder or under any other Loan Document or in connection herewith
or therewith. The foregoing shall not limit the obligations of JPMorgan Chase
Bank (or its successors and assigns) in its capacity as Lender hereunder. The
Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel. The exculpatory provisions of this Article VIII
shall apply to any such agent or employee, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

67



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, the Lenders, the Swing Line Bank and the Fronting Bank hereby
acknowledge that (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement unless it shall be requested in
writing to do so by the Required Lenders, the Lenders, the Swing Line Bank or
the Fronting Bank, as the case may be and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower, WRECO or any of their respective Subsidiaries that is communicated to
or obtained by the Administrative Agent or any of its Affiliates in any
capacity.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders, the Swing Line Bank, the Fronting Bank and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, the Swing Line
Bank and the Fronting Bank, appoint a successor Administrative Agent which shall
be a bank with an office in New York, New York, having a combined capital and
surplus of at least $500,000,000 or an Affiliate of any such bank. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
bank, such successor shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After the Administrative Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

          With respect to the Loans made by it hereunder, the Administrative
Agent in its individual capacity and not as Administrative Agent shall have the
same rights and powers as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower, WRECO or any of their respective
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent.

          Each of the Lenders, the Swing Line Bank and the Fronting Bank agrees
(i) to reimburse the Administrative Agent, on demand, in the amount of its pro
rata share (based on its Commitment hereunder) of any expenses incurred for the
benefit of the Lenders, the Swing Line Bank and the Fronting Bank by the
Administrative Agent, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, the Swing Line
Bank and the Fronting Bank, which shall not have been reimbursed by the Borrower
and (ii) to indemnify and hold harmless the Administrative Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all losses, claims, damages, liabilities
and related expenses of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against it in its capacity as the

68



--------------------------------------------------------------------------------



 



Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower; provided that no
Lender, nor the Swing Line Bank nor the Fronting Bank, shall be liable to the
Administrative Agent for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees, or agents.

          Each of the Lenders, the Swing Line Bank and the Fronting Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender, the Swing Line Bank or the Fronting Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Lenders, the Swing Line Bank and the Fronting Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, the Swing Line Bank or the Fronting Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

          Section 8.02 Other Agents. Each of the Lenders, the Swing Line Bank,
the Fronting Bank and the Borrower acknowledges that (A) each of the Lead
Arrangers, the Joint Book Runners, the Syndication Agent and the
Co-Documentation Agents, in their capacity as, respectively, Lead Arranger,
Joint Book Runner, Syndication Agent and Co-Documentation Agent, do not have any
responsibility or liability hereunder, and (B) the titles “Lead Arranger”,
“Joint Book Runner”, “Syndication Agent” and “Co-Documentation Agent” are purely
honorary in nature.

ARTICLE IX

MISCELLANEOUS

          Section 9.01 Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telecopy to the address specified below, or such
other address as such party shall hereafter have specified by written notice to
the Administrative Agent and the Borrower:



       (a) if to the Borrower by hand or courier service, to it at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to (253)
924-3543, in each case to the Attention of Vice President and Treasurer with a
copy to Secretary;          (b) if to the Administrative Agent or a Lender, to
it at its address (or telecopy number) set forth in Schedule 9.01 or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto.

69



--------------------------------------------------------------------------------



 



          All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or other telegraphic communications equipment of the sender,
in each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

          Section 9.02 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders, the Swing Line Bank and the Fronting Bank
and shall survive the making of the Loans and the issuance of the Letters of
Credit, regardless of any investigation made by the Lenders, the Swing Line Bank
or the Fronting Bank or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any L/C Disbursement or any other amount payable under this Agreement or
any other Loan Document is outstanding and unpaid and so long as the Commitments
and all Letters of Credit hereunder have not been terminated.

          Section 9.03 Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each Lender, the Swing Line Bank and the
Fronting Bank and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, each Lender, the Swing Line Bank and the
Fronting Bank and their respective successors and assigns, except that other
than as provided in Section 6.01(c), the Borrower shall not have the right to
assign or delegate its rights or obligations hereunder or any interest herein
without the prior consent of all the Lenders, the Swing Line Bank and the
Fronting Bank.

          Section 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that, other
than as provided in Section 6.01(c), the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it and the Letters of Credit
issued at such time); provided that (i) except in the case of an assignment to a
Lender or a Lender Affiliate, the Borrower and the Administrative Agent must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or a Lender Affiliate or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each

70



--------------------------------------------------------------------------------



 



such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not apply to rights in
respect of outstanding Competitive Loans, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender prior to such assignment, shall
deliver to the Administrative Agent an Administrative Questionnaire; and
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if a Default or Event of Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if any, and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

          (e) Any Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans

71



--------------------------------------------------------------------------------



 



owing to it and the Letters of Credit issued hereunder); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.08(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.16 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the other Loan
Documents (including, without limitation, any notes held by it pursuant to
Section 2.08(e)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank without notice to, or
consent of, the Borrower or the Administrative Agent, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

          (h) The Borrower authorizes each Lender to disclose to any Participant
or assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning the Borrower or any
Subsidiary of the Borrower which has been delivered to such Lender by the
Borrower pursuant to this Agreement or which has been delivered to such Lender
by the Borrower in connection with such Lender’s credit evaluation of the
Borrower prior to entering into this Agreement; provided that such Participant
or assignee or prospective Participant or assignee agrees to treat any such
information which is not public as confidential in accordance with the terms of
this Agreement.

          Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation of this Agreement and the other Loan Documents
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Administrative Agent, any Lender, the Swing Line
Bank or the Fronting Bank in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan

72



--------------------------------------------------------------------------------



 



Documents or in connection with the Loans made and the Letters of Credit issued,
including the fees and disbursements of Shearman & Sterling, special counsel for
the Administrative Agent, and, in connection with any such amendment,
modification or waiver made in connection with any such enforcement or
protection, the fees and disbursements of any other counsel for the
Administrative Agent, any Lender, the Swing Line Bank or the Fronting Bank. The
Borrower further agrees that it shall indemnify the Lenders, the Swing Line Bank
and the Fronting Bank from and hold them harmless against any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement, any of the other Loan Documents or any
Letters of Credit.

          (b) The Borrower will indemnify the Administrative Agent, each Lender,
the Swing Line Bank and the Fronting Bank and its directors, officers, employees
and agents (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees and expenses, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery by the Borrower of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby and thereby, (ii) the use of the proceeds of
the Loans or of the Letters of Credit by the Borrower or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses have resulted from the gross
negligence or willful misconduct of such Indemnitee.

          (c) It is understood and agreed that, to the extent not precluded by a
conflict of interest, each Indemnitee shall endeavor to work cooperatively with
the Borrower with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by the Borrower may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of the Borrower (not to be unreasonably withheld).

          (d) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans or L/C Disbursements, the termination of any
Letters of Credit, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Lender, the Swing Line Bank or the
Fronting Bank. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

          Section 9.06 Right of Setoff. If any Event of Default shall have
occurred and be continuing, each Lender, the Swing Line Bank and the Fronting
Bank is hereby authorized at any time and from time to time, without notice to
the Borrower (any such notice being expressly waived by the Borrower), to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, the Swing Line Bank or the
Fronting Bank or

73



--------------------------------------------------------------------------------



 



any of their respective Affiliates to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement and any other Loan Documents held by such Lender,
the Swing Line Bank or the Fronting Bank, irrespective of whether or not such
Lender, the Swing Line Bank or the Fronting Bank shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender, the Swing Line Bank or the Fronting
Bank, under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender, the Swing Line Bank or any
Fronting Bank, may have.

          Section 9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO
AND THERETO (OTHER THAN AS RELATED TO LETTERS OF CREDIT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR
RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

          Section 9.08 Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender, the Swing Line Bank or the Fronting Bank in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Lenders, the Swing Line Bank and the Fronting Bank hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
which they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) change the principal amount of, or extend or advance
the maturity of or any date for the scheduled payment of any principal of or
interest on, any Loan, or extend the stated maturity of any Letter of Credit
beyond the Termination Date (unless such Letter of Credit has been cash
collateralized or the Lenders have been relieved of their participation
obligations pursuant to Section 2.04(d) in respect of such Letter of Credit) or
waive or excuse any such scheduled payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
affected thereby, (ii) change the Commitment or decrease or extend any date for
the

74



--------------------------------------------------------------------------------



 



payment of the Facility Fees, Utilization Fees or L/C Participation Fees of any
Lender without the prior written consent of such Lender, or (iii) amend or
modify the provisions of Section 2.17, the provisions of this Section 9.08 or
the definition of “Termination Date” or “Required Lenders”, without the prior
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 9.08, and any consent by any Lender pursuant to this
Section 9.08 shall bind any person subsequently acquiring a Loan from it.

          Section 9.09 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other Loan
Document, or otherwise contracted for, charged, received, taken or reserved by
any Lender, shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable with respect to
each Loan owing to each Lender, together with all Charges payable to such
Lender, shall be limited to the Maximum Rate.

          Section 9.10 Entire Agreement. This Agreement and the other Loan
Documents and the letter agreements referred to in Section 2.07(b) (with respect
to the payment of fees only) constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

          Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

          Section 9.12 Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable

75



--------------------------------------------------------------------------------



 



provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

          Section 9.13 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 9.03.

          Section 9.14 Headings. The cover page, the Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

          Section 9.15 Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender, the Administrative Agent, the Swing Line Bank or the Fronting Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court located in New York City. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

          (c) The Borrower hereby irrevocably designates, appoints and empowers
CT Corporation System, Inc. presently located at 111 Eighth Avenue, New York,
New York 10011, as its designee, appointee and attorney-in-fact to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and attorney-in-fact shall cease to be available to act as such, the
Borrower agrees to designate a new designee, appointee and attorney-in-fact in
New York City on the terms and for purposes of this provision satisfactory to
the Administrative Agent. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

76



--------------------------------------------------------------------------------



 



          Section 9.16 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, subsidiary or Affiliate of such
Lender.

          Section 9.17 Restricted and Unrestricted Subsidiaries. (a) Set forth
on Schedule 3.08 Part I is a list of all of the Restricted Subsidiaries and
Unrestricted Subsidiaries of the Borrower as of the Closing Date.

          (b) Set forth on Schedule 3.08 Part II is a list of all of the
Restricted Subsidiaries and Unrestricted Subsidiaries of WRECO as of the Closing
Date.

          (c) After the Closing Date, a Financial Officer of the Borrower may,
provided that no Default or Event of Default has occurred and is continuing,
designate a Restricted Subsidiary as an Unrestricted Subsidiary by notice sent
to all of the Lenders, provided that (i) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (ii) any such designation shall be effective not less than
five Business Days after written notice thereof shall have been provided to each
Lender; and (iii) upon such designation, Schedule 3.08 Part I shall be deemed to
be amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of the Borrower as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.

          (d) After the Closing Date, a Financial Officer of the Borrower may,
provided that no Default or Event of Default has occurred and is continuing,
designate an Unrestricted Subsidiary as a Restricted Subsidiary by notice sent
to all of the Lenders, provided that (w) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (x) no such designation shall be effective unless immediately
after giving effect thereto the Borrower is in compliance with Sections 6.01(d)
and 6.01(e); (y) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to each
Lender; and (z) upon such designation, Schedule 3.08 Part I shall be deemed to
be amended to reflect such designation.

          (e) After the Closing Date, any Subsidiary of WRECO (i) which is
organized and existing under the laws of the United States or any state of the
United States, Puerto Rico or the Dominion of Canada or any province thereof and
(ii) of which substantially all of the physical properties are located, and
substantially all of the business is carried on, in the United States of
America, Puerto Rico or Canada may, provided that no Default or Event of Default
has occurred and is continuing, be designated as a Restricted Subsidiary by
WRECO, subject to the limitations described in Subsection 9.17(f) below. Any
Person that becomes a Subsidiary of WRECO (by formation, acquisition, merger or
otherwise) after the Closing Date shall automatically be deemed to be an
Unrestricted Subsidiary of WRECO as of the date it becomes a Subsidiary unless
designated as a Restricted Subsidiary pursuant to the terms hereof.

          (f) After the Closing Date, the Borrower may, provided that no Default
or Event of Default has occurred and is continuing, cause a Financial Officer of
WRECO to designate an Unrestricted Subsidiary as a Restricted Subsidiary by
notice sent to all of the Lenders, provided that: (v) such Subsidiary satisfies
the requirements of Subsection 9.17(e)

77



--------------------------------------------------------------------------------



 



above; (w) no such designation shall be effective unless immediately after
giving effect thereto there would exist no Default or Event of Default;
(x) WRECO could incur at least $1 of additional Senior Debt under Subsection
6.02(b); (y) any such designation shall be effective not less than five Business
Days after written notice thereof shall have been provided to each Lender; and
(z) upon such designation, Schedule 3.08 Part II shall be deemed to be amended
to reflect such designation.

          (g) After the Closing Date, the Borrower may, provided that no Default
or Event of Default has occurred and is continuing, cause a Financial Officer of
WRECO to designate a Restricted Subsidiary as an Unrestricted Subsidiary by
notice sent to all of the Lenders, provided that: (v) no such designation shall
be effective unless immediately after giving effect thereto there would exist no
Default or Event of Default; (w) WRECO could incur at least $1 of additional
Senior Debt under Subsection 6.02(b); (x) the aggregate amount of Real Estate
Assets owned by all Subsidiaries of WRECO, determined on a consolidated basis,
which have been or are to be, as the case may be, designated as Unrestricted
Subsidiaries during the 365 consecutive days ending on and including the
effective date of such proposed designation, shall not exceed 15% of the
aggregate amount of Real Estate Assets owned by WRECO and its Restricted
Subsidiaries as of the beginning of such 365 day period; (y) any such
designation shall be effective not less than five Business Days after written
notice thereof shall have been provided to each Lender; and (z) upon such
designation, Schedule 3.08 Part II shall be deemed to be amended to reflect such
designation.

[Remainder of page intentionally left blank.]

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower, the Administrative Agent, the Swing
Line Bank, the Fronting Bank, the Syndication Agent, the Co-Documentation Agents
and the Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

              WEYERHAEUSER COMPANY, as Borrower               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              JPMORGAN CHASE BANK,
individually and as Swing Line Bank,
Fronting Bank and Administrative Agent               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              MORGAN STANLEY SENIOR FUNDING, INC.,
individually and as Syndication Agent               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              THE BANK OF TOKYO-MITSUBISHI, LTD.,
PORTLAND BRANCH
individually and as Co-Documentation Agent               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              DEUTSCHE BANC ALEX. BROWN INC.,
as Co-Documentation Agent               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 



Lenders

              DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:     By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              THE BANK OF NOVA SCOTIA,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              BANK OF AMERICA, N.A.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              CITICORP USA, INC.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              ROYAL BANK OF CANADA,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              TORONTO DOMINION (TEXAS), INC.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              CIBC INC.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              PNC BANK, NATIONAL ASSOCIATION,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              WACHOVIA BANK N.A.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              THE INDUSTRIAL BANK OF JAPAN, LIMITED,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              THE NORINCHUKIN BANK, NEW YORK BRANCH,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              SUMITOMO MITSUI BANKING
CORPORATION (formerly known as The
Sumitomo Bank, Limited),
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              U.S. BANK NATIONAL ASSOCIATION
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              CAJA MADRID,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              THE NORTHERN TRUST COMPANY,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              BANK HAPOALIM B.M.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              PB CAPITAL CORPORATION,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              COOPERATIEVE CENTRALE
RAIFFEISIN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND” NEW YORK BRANCH
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              WESTPAC BANKING CORPORATION,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              WELLS FARGO BANK, N.A.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              MELLON BANK, N.A.,
as Lender               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

              AUSTRALIA AND NEW ZEALAND BANKING GROUP
LIMITED,
as Lender               By            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF REVOLVING BORROWING REQUEST

JPMorgan Chase Bank, as Administrative Agent for
the Lenders referred to below,
270 Park Avenue
New York, New York 10017

[Date]

Attention: [_________]

Ladies and Gentlemen:

          The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
Amended and Restated Competitive Advance and Revolving Credit Facility Agreement
dated as of March 26, 2002 (as it may hereafter be amended, modified, extended
or restated from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time, JPMorgan Chase Bank, as swing line
bank, JPMorgan Chase Bank, as fronting bank, JPMorgan Chase Bank, as
Administrative Agent, Morgan Stanley Senior Funding, Inc., as syndication agent,
and The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Banc Alex. Brown Inc., as
co-documentation agents. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement. The
Borrower hereby gives you notice pursuant to Section 2.02(f) of the Credit
Agreement that it requests a Revolving Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Borrowing is
requested to be made:

          (A)   Date of Borrowing         (which is a Business Day)  

--------------------------------------------------------------------------------

          (B)   Principal Amount of         Borrowing1  

--------------------------------------------------------------------------------

(C)   Interest rate basis2  

--------------------------------------------------------------------------------

          (D)   Interest Period and the last day         thereof3  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1     Not less than $25,000,000 and in integral multiples of $1,000,000 in
excess thereof (or an aggregate principal amount equal to the remaining balance
of the available Commitments) or greater than the Total Commitment then
available.

2     Eurodollar Loan or Base Rate Loan.

3     Which shall be subject to the definition of #Interest Period# and end not
later than the then existing Termination Date.

 



--------------------------------------------------------------------------------



 



Upon acceptance of any or all of the Revolving Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Sections 4.01(b) and (c)
of the Credit Agreement have been satisfied.

              Very truly yours,               WEYERHAEUSER COMPANY,
as Borrower,               By            

--------------------------------------------------------------------------------

        Name:         Title: [Responsible Officer]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF SWING LINE BORROWING REQUEST

JPMorgan Chase Bank, as Administrative Agent for
the Lenders referred to below,
270 Park Avenue
New York, New York 10017

[Date]

Attention: [_________]

Ladies and Gentlemen:

          The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
Amended and Restated Competitive Advance and Revolving Credit Facility Agreement
dated as of March 26, 2002 (as it may hereafter be amended, modified, extended
or restated from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time, JPMorgan Chase Bank, as swing line
bank, JPMorgan Chase Bank, as fronting bank, JPMorgan Chase Bank, as
administrative agent for the lenders, Morgan Stanley Senior Funding, Inc., as
syndication agent, and The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Banc
Alex. Brown Inc., as co-documentation agents. Capitalized terms used herein and
not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.03(b) of the Credit Agreement that it requests a Swing Line Borrowing under
the Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

          (A)   Date of Borrowing         (which is a Business Day)  

--------------------------------------------------------------------------------

          (B)   Principal Amount of         Borrowing1  

--------------------------------------------------------------------------------

          (C)   Maturity date of Borrowing2  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1     Not less than $1,000,000 and in integral multiples of $100,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments, but, in any case not to exceed, in the aggregate with any
other Swing Line Loans outstanding, $20,000,000).

2     No later than the seventh day after the requested date of such Borrowing.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B

Upon acceptance of any or all of the Swing Line Loans offered by the Swing Line
Bank in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in Sections
4.01(b) and (c) of the Credit Agreement have been satisfied.

              Very truly yours,               WEYERHAEUSER COMPANY,
as Borrower,               By  

--------------------------------------------------------------------------------

        Name:         Title: [Responsible Officer]

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF ADMINISTRATIVE QUESTIONNAIRE

JPMorgan Chase Bank
1 Chase Manhattan Plaza - 8th Floor
New York, NY 10081
Tel: 212-552-7400
Fax: 212-552-5662

WEYERHAEUSER COMPANY

Please accurately complete the following information and return via FAX or
e-mail to the attention of Maggie Swales at JPMorgan Chase Bank as soon as
possible.

TEL Number: 212-552-7472    FAX Number: 212-552-5662
   E-mail:maria.m.swales@jpmorgan.com

LEGAL NAME OF YOUR INSTITUTION TO APPEAR IN DOCUMENTATION:



--------------------------------------------------------------------------------

NUMBER OF LINES NEEDED FOR SIGNATURE PAGE:

--------------------------------------------------------------------------------

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

Institution Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City State, Zip Code

--------------------------------------------------------------------------------

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

Institution Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

CONTACTS/NOTIFICATION METHOD:

CREDIT CONTACTS:
Primary Contact:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

E-mail Address:

--------------------------------------------------------------------------------

Backup Contact:

--------------------------------------------------------------------------------

C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

E-mail Address:

--------------------------------------------------------------------------------

TAX WITHHOLDING:

Non Resident Alien       Y        N
If yes:



•   What is the country of incorporation or organization?

--------------------------------------------------------------------------------

  •   Tax Form W-8BEN or W-8ECI should be enclosed as per the Tax Section of the
referenced Credit Agreement. Failure to properly complete and return the
applicable form will subject your institution to withholding tax.

If no:



•   Please submit Tax Form W-9

Lender’s Tax Identification Number:

--------------------------------------------------------------------------------

CONTACTS/NOTIFICATION METHOD:

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.
Contact Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

E-mail Address:

--------------------------------------------------------------------------------

BID LOAN NOTIFICATION: (if applicable)

Contact Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

E-mail Address:

--------------------------------------------------------------------------------

PAYMENT INSTRUCTIONS:

Name of Bank where funds are to be transferred:

--------------------------------------------------------------------------------

Routing Transit/ABA number of Bank where funds are to be transferred:

--------------------------------------------------------------------------------

Name of Account: (if applicable)

--------------------------------------------------------------------------------

Account Number:

--------------------------------------------------------------------------------

C-2



--------------------------------------------------------------------------------



 



EXHIBIT C

Additional Information:

--------------------------------------------------------------------------------

MAILINGS

Please specify who should receive financial information:

--------------------------------------------------------------------------------

Contact Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

It is very important that all of the above information is accurately filled in
and returned promptly. If you have any questions, please call Maggie Swales at
Loan & Agency Services at 212-552-7472.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

          Reference is made to the Amended and Restated Competitive Advance and
Revolving Credit Facility Agreement dated as of March 26, 2002 (the “Credit
Agreement”), among Weyerhaeuser Company, a Washington corporation (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”),
JPMorgan Chase Bank, as swing line bank, JPMorgan Chase Bank, as fronting bank,
JPMorgan Chase Bank, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), Morgan Stanley Senior Funding, Inc., as syndication
agent, and The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Banc Alex. Brown
Inc., as co-documentation agents. Terms defined in the Credit Agreement are used
herein with the same meanings.

          1. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Effective Date set forth on the reverse
hereof, the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the reverse hereof of the Fees accrued to the
Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party, and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

          2. This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if the Assignee is organized under the
laws of a jurisdiction outside the United States, the forms specified in
Section 2.20(f) of the Credit Agreement, duly completed and executed by such
Assignee, (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form of Exhibit C to the
Credit Agreement and (iii) a processing and recordation fee of $3,500.

          3. This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT D

          The terms set forth above and on the Schedule hereof are hereby agreed
to:       Accepted1             , as Assignor,   JPMORGAN CHASE BANK, as

--------------------------------------------------------------------------------

      Administrative Agent,

              By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name:       Name:     Title:       Title:              

            , as Assignee,   WEYERHAEUSER COMPANY, as Borrower,

--------------------------------------------------------------------------------

       

              By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name:       Name:     Title:       Title:



--------------------------------------------------------------------------------

1   To be completed only if consents are required under Section 9.04.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT D
Schedule to Assignment and Acceptance

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment,

unless waived by the Administrative Agent):

                              Percentage Assigned of             Commitment
thereunder (set             forth, to at least 8             decimals) as a
percentage of             the aggregate Commitments of
                   Facility   Principal Amount Assigned   all Lenders thereunder

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Loans:     $       %   Commitments:     $       %   Fees Assigned (if any):    
$       %  

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E-1

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WEYERHAEUSER

          This is to certify that the consolidated statements attached hereto
required by Section 5.04 of the Amended and Restated Competitive Advance and
Revolving Credit Facility Agreement dated as of March 26, 2002 by and among
Weyerhaeuser Company, the Lenders party thereto from time to time, JPMorgan
Chase Bank, as swing line bank, JPMorgan Chase Bank, as fronting bank, JPMorgan
Chase Bank, as administrative agent for the Lenders, Morgan Stanley Senior
Funding, Inc., as syndication agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
Deutsche Banc Alex. Brown Inc., as co-documentation agents (the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings given them in the Credit Agreement), fairly present the financial
position and results of operations of Weyerhaeuser Company and its consolidated
Subsidiaries as of      , 200     and for the period then ended on a
consolidated basis in accordance with GAAP consistently applied except as noted
therein.

Dated: ______________, 200_

              WEYERHAEUSER COMPANY,               By            

--------------------------------------------------------------------------------

        Name:         Title:

E-1-1



--------------------------------------------------------------------------------



 



EXHIBIT E-2

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WRECO

          This is to certify that the consolidated statements attached hereto
required by Section 5.04 of the Amended and Restated Competitive Advance and
Revolving Credit Facility Agreement dated as of March 26, 2002 by and among
Weyerhaeuser Company, the Lenders party thereto from time to time, JPMorgan
Chase Bank, as swing line bank, JPMorgan Chase Bank, as fronting bank, JPMorgan
Chase Bank, as administrative agent for the Lenders, Morgan Stanley Senior
Funding, Inc., as syndication agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
Deutsche Banc Alex. Brown Inc., as co-documentation agents (the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings given them in the Credit Agreement), fairly present the financial
position and results of operations of Weyerhaeuser Real Estate Company and its
consolidated Subsidiaries as of      , 200     and for the period then ended on
a consolidated basis in accordance with GAAP consistently applied except as
noted therein.

Dated: ______________, 200_

              WEYERHAEUSER REAL ESTATE
COMPANY,               By            

--------------------------------------------------------------------------------

        Name:         Title:

E-2-1



--------------------------------------------------------------------------------



 



EXHIBIT E-3

FORM OF COMPLIANCE CERTIFICATE FOR WEYERHAEUSER

THE UNDERSIGNED HEREBY CERTIFY THAT:



       (i) We are the duly elected      and      of Weyerhaeuser Company, a
Washington corporation (the “Borrower”);



       (ii) We have reviewed the terms of the Amended and Restated Competitive
Advance and Revolving Credit Facility Agreement dated as of March 26, 2002, by
and among the Borrower, the Lenders party thereto from time to time, JPMorgan
Chase Bank, as swing line bank, JPMorgan Chase Bank, as fronting bank, JPMorgan
Chase Bank, as administrative agent for the Lenders, Morgan Stanley Senior
Funding, Inc., as syndication agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
Deutsche Banc Alex. Brown Inc., as co-documentation agents (the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings given them in the Credit Agreement), and we have made, or have caused
to be made under our supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements; and



       (iii) [No Event of Default or Default has occurred.] [An Event of Default
or Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

          Describe below (or in a separate attachment to this Officers’
Certificate) the exceptions, if any, to paragraph (iii) by listing, in detail,
the nature of the condition or event and the period during which it has existed:

E-3-1



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations set forth
in Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day
of                    , 200     pursuant to Subsection 5.04(c) of the Credit
Agreement.

      Dated: ____ , 200_ WEYERHAEUSER COMPANY,           By      

--------------------------------------------------------------------------------

Name:     Title:         By      

--------------------------------------------------------------------------------

Name:     Title:

E-3-2



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 1 TO
COMPLIANCE CERTIFICATE FOR WEYERHAEUSER

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS
AS OF                         , 200    
($000’s Omitted Except Ratio Amounts)

Section 6.01(d) - Debt Ratio as of      , 200    



1.   Total Funded Indebtedness:



  a.   Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)
    b.   Current Maturities of Long Term Indebtedness and Capital Lease
Obligations     c.   Long Term Indebtedness:



  (1)   Senior Long Term Indebtedness     (2)   Capital Lease Obligations    
(3)   Subordinated Indebtedness     Total Long Term Indebtedness (1+2+3)    



  d.   Indebtedness of Unrestricted Subsidiaries     e.   Indebtedness of WRECO
and its consolidated Subsidiaries         Total Funded Indebtedness (a+b+c-d-e)



2.   Total Adjusted Shareholders’ Interest:



  f.   Preferred, Preference and Common Shares     g.   Other Capital and
Retained Earnings (plus or minus)     h.   Treasury Stock     i.   Investments
in Unrestricted Subsidiaries     j.   Investments by the Borrower and its
consolidated Subsidiaries in WRECO and its consolidated Subsidiaries     Total
Adjusted Shareholders’ Interest           (f+g-h-i-j)



3.   Total Capitalization (1+2)   4.   Actual Debt Ratio (1/3)

      Required Debt Ratio   [72, if on or after the Closing Date]           [69,
if on or after 12/31/03][65, if on or after 6/30/05]%

E-3-3



--------------------------------------------------------------------------------



 



Section 6.01(e) – Net Worth as of                     , 200

Total Adjusted Shareholders’ Interest (See item 2 above)

Required Total Adjusted Shareholders’ Interest           $[          ]


E-3-4



--------------------------------------------------------------------------------



 



EXHIBIT E-4

FORM OF COMPLIANCE CERTIFICATE FOR WRECO

THE UNDERSIGNED HEREBY CERTIFY THAT:



       (i) We are the duly elected      and      of Weyerhaeuser Real Estate
Company, a Washington corporation (“WRECO”);



       (ii) We have reviewed the terms of the Amended and Restated Competitive
Advance and Revolving Credit Facility Agreement dated as of March 26, 2002, by
and among Weyerhaeuser Company, a Washington corporation, the Lenders party
thereto from time to time, JPMorgan Chase Bank, as fronting bank, Morgan Stanley
Senior Funding, Inc., as syndication agent, JPMorgan Chase Bank, as
administrative agent for the Lenders, and The Bank of Tokyo-Mitsubishi, Ltd. and
Deutsche Banc Alex. Brown Inc., as co-documentation agents (the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings given them in the Credit Agreement), and we have made, or have caused
to be made under our supervision, a detailed review of the transactions and
conditions of WRECO and its Subsidiaries during the accounting period covered by
the attached financial statements; and



       (iii) [No Event of Default or Default has occurred.] [An Event of Default
or Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

          Describe below (or in a separate attachment to this Officers’
Certificate) the exceptions, if any, to paragraph (iii) by listing, in detail,
the nature of the condition or event and the period during which it has existed:

E-4-1



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations set forth
in Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this
                     day of      , 200     pursuant to Subsection 5.04(c) of the
Credit Agreement.

      Dated: ___, 200 WEYERHAEUSER REAL ESTATE
COMPANY,           By      

--------------------------------------------------------------------------------

Name:     Title:         By      

--------------------------------------------------------------------------------

Name:     Title:

E-4-2



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 1 TO
COMPLIANCE CERTIFICATE FOR WRECO

WEYERHAEUSER REAL ESTATE COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS
AS OF
($000’s Omitted)

Section 6.02(a) - Capital Base as of



1.   Adjusted Net Worth:



  a.   Capital Stock (less treasury stock)           b.   Surplus and Retained
Earnings           c.   Intangible Assets           d.   Minority Interests
          e.   Investments in Unrestricted Subsidiaries           f.  
Investments in joint ventures, partnerships, etc.               Adjusted Net
Worth (a+b-c-d-e-f)



2.   WRECO/Weyerhaeuser Subordinated Debt:



  a.   Subordinated Promissory Notes issued to Weyerhaeuser Company



3.   Capital Base (1 + the lesser of 1 and 2)

          Required Capital Base       $100,000        

--------------------------------------------------------------------------------

E-4-3



--------------------------------------------------------------------------------



 



EXHIBIT F

FORM OF SUBORDINATED DEBT

WEYERHAEUSER REAL ESTATE COMPANY

Subordinated Promissory Note

$                              ,     

          FOR VALUE RECEIVED, the undersigned, WEYERHAEUSER REAL ESTATE COMPANY,
a Washington corporation (the “Company”), promises to pay to WEYERHAEUSER
COMPANY, on      ,      , at the office of the Company in Federal Way,
Washington, the principal sum of      ($     ) and to pay interest on the unpaid
balance of such principal sum at said office at the rate of      percent
(     %) per annum from the date hereof, payable monthly on the last day of each
month in each year, until said principal sum is fully paid.

          This Note is one of a series of Subordinated Promissory Notes of the
Company, all of which are identical except as to date, amount and maturity date,
from time to time issued and sold by the Company to Weyerhaeuser Company; this
Note and said subordinated Promissory Notes are hereinafter sometimes
collectively referred to as “Subordinated Notes”.

          Subject to the following provisions hereof, this Note may be prepaid
at any time by the Company without premium.

          Anything in this Note to the contrary notwithstanding, the
indebtedness evidenced by this Note and all other Subordinated Notes shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all other indebtedness of the Company for money
borrowed (including, without limiting the generality of the foregoing, (i) its
Medium-Term Notes, Series A (the “Series A Medium-Term Notes”), issued and to be
issued from time to time under the Agency Agreement dated as of May 29, 1992
between the Company, Weyerhaeuser Company and Morgan Guaranty Trust Company of
New York, (ii) its Medium-Term Notes, Series B (the “Series B Medium-Term
Notes”), issued and to be issued from time to time under the Agency Agreement
dated as of October 29, 1992 between the Company, Weyerhaeuser Company and
Morgan Guaranty Trust Company of New York, (iii) its Medium-Term Notes, Series C
(the “Series C Medium-Term Notes”), issued and to be issued from time to time
under the Agency Agreement dated as of October 13, 1993 between the Company,
Weyerhaeuser Company and Morgan Guaranty Trust Company of New York); (iv) its
Medium-Term Notes, Series D (the Series D Medium-Term Notes) issued and to be
issued from time to time under the Agency Agreement dated as of April 24, 2001,
between the Company, Weyerhaeuser Company, and the Chase Manhattan Bank; (v) its
Loan Agreement dated November 1, 1996 among the Company, the Banks named therein
and the Sumitomo Bank, New York Branch as Agent (the “Loan Agreement”), and (vi)
all indebtedness and other amounts owing pursuant to the Amended and Restated
364-Day Revolving Credit Facility Agreement dated as of March 26, 2002, (as it
may be amended, modified, extended or restated from time to time, the “364-Day
Credit Agreement”), among the Company, Weyerhaeuser Company,

F-1



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, and the lenders referred to therein, all such indebtedness
to which this Note is subordinate and junior being hereinafter referred to as
“Prior Debt” and the governing loan documents being hereinafter referred to as
the “Prior Debt Instruments”), as follows:



       (i) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Company, or the proceeds thereof, to creditors of
the Company or upon any indebtedness of the Company occurring by reason of
liquidation, dissolution or other winding up of the Company or by reason of any
execution, sale, receivership, insolvency or bankruptcy proceedings or other
proceedings for the reorganization or readjustment of the Company or its debts
or properties, then in any such event such Prior Debt shall be preferred in
payment over the Subordinated Notes and such Prior Debt shall be first paid and
satisfied in full, in accordance with the order of priority of payment
established by any applicable provisions thereof and by any instruments
whereunder any Prior Debt is issued, before any payment or distribution of any
kind or character, whether in cash, property or securities (other than in
securities the payment of which is subordinated to said Prior Debt to the same
extent as herein provided), shall be made on or in respect of principal or
interest of the Subordinated Notes; and in any such event any such payment,
dividend or distribution (other than in securities the payment of which is also
subordinated as aforesaid) which shall be made upon or in respect thereof shall
be paid over to the holders of such Prior Debt, pro rata, for application on
such Prior Debt in accordance with the order of priority of payment established
by any applicable provisions thereof and by any instrument whereunder any Prior
Debt is issued, until said Prior Debt has been fully paid.



       (ii) Without limiting the foregoing, during the continuance of any
default in payment of principal, sinking fund, interest or premium, if any, on
any Prior Debt, no payment of principal or interest shall be made on or with
respect to the indebtedness evidenced by any Subordinated Note, or any renewals
or extensions thereof, and the holder or holders of any Subordinated Notes shall
not be entitled to receive or retain any such payment made during the
continuance of any such default.



       (iii) Also without limiting the foregoing, the Company shall not make,
and the holder or holders of any Subordinated Notes shall not be entitled to
receive or retain, any payment of principal or interest on the Subordinated
Notes (whether such payment is made directly or indirectly through the
redemption, purchase or other acquisition of Subordinated Notes by or for the
benefit of the Company), if at the time of any such payment and after giving
effect thereto, an Event of Default (as that term is defined in any of the Prior
Debt Instruments), is then continuing, or if any event has occurred which, with
the lapse of time or the giving of notice, or both, will become such an Event of
Default under any of the Prior Debt Instruments.



       (iv) No right of any present or future holder of any Prior Debt to
enforce subordination as herein provided for shall at any time be breached or
impaired by any failure to act on the part of the Company or by any
noncompliance by the Company with the terms, provisions and covenants hereof or
of said Prior Debt, regardless of any knowledge thereof that any holder of Prior
Debt may have or be otherwise charged with. Without limiting the foregoing the
holder or holders of said Prior Debt may receive and

F-2



--------------------------------------------------------------------------------



 





  hold collateral for the payment of such Prior Debt, may make substitutions and
releases of collateral or any part thereof, whether or not such holder or
holders receive any consideration therefor; may grant renewals or extensions of
time for the payment of installments of said Prior Debt or any part thereof, and
take renewal notes or other instruments to evidence the same; and no action or
non-action taken or omitted to be taken in respect of the foregoing matters or
any of them by any holder or holders of Prior Debt at any time or from time to
time shall invalidate or impair the subordination herein provided for.

        WEYERHAEUSER REAL ESTATE COMPANY,           By      

--------------------------------------------------------------------------------

Its Treasurer

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF PROMISSORY NOTE

New York, New York

[                    ,           ]

          FOR VALUE RECEIVED, WEYERHAEUSER COMPANY, a Washington corporation
(the “Borrower”), hereby promises to pay to the order of [                     ]
(the “Lender”), at the office of JP Morgan Chase Bank (the “Agent”), at 270 Park
Avenue, New York, New York 10017 on the Termination Date as defined in the
Amended and Restated Competitive Advance and Revolving Credit Facility Agreement
dated as of March 26, 2002 (as it may hereafter be amended, modified, extended
or restated from time to time, the “Credit Agreement”), among the Borrower, the
Lenders, the Swing Line Bank and Fronting Bank named therein, JPMorgan Chase
Bank, as Administrative Agent, Morgan Stanley Senior Funding, Inc., as
syndication agent and The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Banc Alex.
Brown Inc., as co-documentation agents, the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in same day funds, and to pay
interest from the date hereof on the principal amount hereof from time to time
outstanding, in like funds, at said office, at a rate or rates per annum and
payable on such dates as determined pursuant to the Credit Agreement.

          The Borrower promises to pay interest, on demand, on any overdue
principal of its borrowings and, to the extent permitted by law, overdue
interest from their due dates at a rate or rates determined as set forth in the
Credit Agreement.

          The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

          All borrowings evidenced by this Note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that any failure of the holder hereof to make such a
notation or any error in such notation shall not in any manner affect the
obligation of the Borrower to make payments of principal and interest with
respect to the Borrower’s borrowings in accordance with the terms of this Note
and the Credit Agreement.

          This Note is one of the promissory notes referred to in the Credit
Agreement which, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional prepayment of the principal hereof prior to the
maturity thereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

G-1



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

        WEYERHAEUSER COMPANY,           By      

--------------------------------------------------------------------------------

Name:     Title:

G-2



--------------------------------------------------------------------------------



 



Loans and Payments

                                                                        Name of
    Amount                             Principal   Person and Type     Interest
          Unpaid   Balance   Making of Loan     Period   Principal   Interest  
of Note   Notation

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

G-3



--------------------------------------------------------------------------------



 



Schedule 2.01

COMMITMENTS OF THE LENDERS

                                  Percentage of Total Name of Bank   Commitment
  Commitment
JPMorgan Chase Bank
  $ 128,562,500       9.8894 %
Morgan Stanley Senior Funding, Inc.
  $ 128,562,500       9.8894 %
The Bank of Tokyo-Mitsubishi, Ltd.
  $ 105,187,500       8.0913 %
Deutsche Bank AG New York Branch
  $ 105,187,500       8.0913 %
The Bank of Nova Scotia
  $ 95,000,000       7.3077 %
Bank of America, N.A.
  $ 95,000,000       7.3077 %
Citicorp USA, Inc.
  $ 95,000,000       7.3077 %
Royal Bank of Canada
  $ 95,000,000       7.3077 %
Toronto Dominion (Texas), Inc.
  $ 87,500,000       6.7308 %
CIBC Inc.
  $ 50,000,000       3.8462 %
PNC Bank, National Association
  $ 50,000,000       3.8462 %
Wachovia Bank N.A.
  $ 50,000,000       3.8462 %
The Industrial Bank of Japan, Limited
  $ 25,000,000       1.9231 %
The Norinchukin Bank, New York Branch
  $ 25,000,000       1.9231 %
Sumitomo Mitsui Banking Corporation
  $ 25,000,000       1.9231 %
U.S. Bank National Association
  $ 25,000,000       1.9231 %
Caja Madrid
  $ 17,500,000       1.3462 %
The Northern Trust Company
  $ 17,500,000       1.3462 %
Bank Hapoalim B.M.
  $ 12,500,000       0.9615 %
PB Capital Corporation
  $ 12,500,000       0.9615 %
Cooperatieve Centrale Raiffeisin-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch
  $ 12,500,000       0.9615 %
Westpac Banking Corporation
  $ 12,500,000       0.9615 %

 



--------------------------------------------------------------------------------



 



Schedule 2.01

                                  Percentage of Total Name of Bank   Commitment
  Commitment
Wells Fargo Bank, N.A.
  $ 12,500,000       0.9615 %
Mellon Bank, N.A.
  $ 10,000,000       0.7692 %
Australia and New Zealand Banking Group Limited
  $ 7,500,000       0.5769 %
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Total Commitment:
  $ 1,300,000,000       100.0000 %
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



Schedule 9.01

ADDRESSES FOR NOTICES TO THE BANK

      Name of Bank   Domestic and Eurodollar Lending Offices JPMorgan Chase Bank
  JPMorgan Chase Bank     One Chase Manhattan Plaza, 8th Floor     Loan and
Agency Services     New York, NY 10081     Attn: Ms. Maria Swales Loan and    
Agency Services     T: (212) 552-7472     F: (212) 552-5662       Morgan Stanley
Senior Funding, Inc.   Morgan Stanley Senior Funding, Inc.     1221 Avenue of
the Americas – 35th Floor     New York, NY 10020     Attn: Stephen Hannan     T:
(212) 762-5814     F: (212) 762-9181       The Bank of Tokyo-Mitsubishi, Ltd.  
The Bank of Tokyo-Mitsubishi, Ltd.     Portland Branch     2300 Pacwest Center  
  1211 S.W. 5th Ave.     Portland, OR 97204     Attn: Ms. Penny Crisman     T:
(503) 222-3750     F: (503) 227-5372       Deutsche Banc Alex. Brown Inc.  
Deutsche Banc Alex. Brown Inc.     31 West 52nd Street     New York, NY 10019  
  Attn: Mr. Oliver Schwarz     T: (212) 469-8610     F: (212) 469-2930      
Deutsche Bank AG New York Branch   Deutsche Banc Alex. Brown Inc.     31 West
52nd Street     New York, NY 10019     Attn: Mr. Oliver Schwarz     T:
(212) 469-8610     F: (212) 469-2930

 



--------------------------------------------------------------------------------



 



Schedule 9.01

      Name of Bank   Domestic and Eurodollar Lending Offices The Bank of Nova
Scotia   The Bank of Nova Scotia     600 Peachtree St., N.E.     Suite 2700    
Atlanta, GA 30308     Attn: Arnetta Poindexter     T: (404) 877-1574     F:
(404) 888-8998       Bank of America, N.A.   Bank of America, N.A.     Mail Code
CA5-705-
12-12     555 California Street, 12th Floor     San Francisco, CA 94104-1503    
Attn: Michael Letson     T: (415) 953-0604     F: (415) 622-4585       Citicorp
USA, Inc.   Citicorp USA, Inc. Global Loan Support Services     Two Penns Way,
Suite 200     New Castle, DE 19720     Attn: Ms. Lee Ocasio     T:
(302) 894-6065     F: (302) 984-6120       Royal Bank of Canada   Royal Bank of
Canada
New York Branch     One Liberty Plaza, 3rd Floor     New York, NY 10006-1404    
Attn: Karim Amr     T: (212) 428-6369     F: (212) 428-2372       Toronto
Dominion (Texas), Inc.   Toronto Dominion (Texas), Inc.     909 Fannin St., 17th
Floor     Houston, TX 77010     Attn: Jean Pettit     T: (713) 653-8234     F:
(713) 951-9921

 



--------------------------------------------------------------------------------



 



Schedule 9.01

      Name of Bank   Domestic and Eurodollar Lending Offices CIBC Inc.   CIBC
Inc.     Two Paces West, 2727     Paces Ferry Rd. Suite 1200     Atlanta, GA
30339     Attn: Ava Cool     T: (770) 319-4818     F: (770) 319-4950       PNC
Bank, National Association   PNC Bank, National Association     One PNC Plaza,
5th Floor     249 Fifth Ave.     Pittsburgh, PA 15222     Attn: Sharon Geffel  
  T: (412) 762-9340     F: (412) 705-0984       Wachovia Bank N.A.   Wachovia
Bank N.A.     191 Peachtree St. Mail Code GA 8050     Atlanta, GA 30303    
Attn: Shawn Janko     T: (404) 332-5884     F: (404) 332-4136       The
Industrial Bank of Japan, Limited   The Industrial Bank of Japan Limited    
1251 Avenue of the Americas     New York, NY 10020     Attn: Nelson Rojas     T:
(212) 282-4064     F: (212) 282-4461       The Norinchukin Bank, New York Branch
  The Norinchukin Bank, New York
Branch     245 Park Ave. 29th Floor     New York, NY 10167     Attn: Nicholas
Fiore     T: (212) 697-1717     F: (212) 697-5754       Sumitomo Mitsui Banking
Corporation   Sumitomo Mitsui Banking Corporation     277 Park Ave.     New
York, NY 10172     Attn: Noel Swift     T: (212) 224-4328     F: (212) 224-5197

 



--------------------------------------------------------------------------------



 



Schedule 9.01

      Name of Bank   Domestic and Eurodollar Lending Offices U.S. Bank National
Association   U.S. Bank National Association     1420 Fifth Avenue 10th Floor  
  PD-WA-T11B     Seattle, WA 98101     Attn: Gail Fortun     T: (206) 587-5212  
  F: (206) 344-3741       Caja Madrid   Caja Madrid
Paseo De La Castellana 189     28046 Madrid (Spain)     Attn: Pedro Lalanda
Marcos     T: 34 91 423 0985     F: 34 91 423 9718       The Northern Trust
Company   The Northern Trust Company     50 S. LaSalle, 11th Floor     Chicago,
IL 60675     Attn: Charles Gerlach     T: (312) 444-4715     F: (312) 630-6015  
    Bank Hapoalim B.M.   Bank Hapoalim B.M.     New York Branch     1177 Avenue
of the Americas     New York, NY 10036     Attn: Marc Bosc     T: (212) 782-2179
    F: (212) 782-2187       PB Capital Corporation   PB Capital Corporation    
590 Madison Ave.     New York, NY 10022     Attn: Andrew Shipman     T:
(212) 756-5988     F: (212) 756-5536       Cooperatieve Centrale   Rabobank
International Raiffeisin-Boerenleenbank B.A.,   245 Park Ave. “Rabobank
Nederland” New York Branch   36th Floor     New York, NY 10167     Attn: Brett
Delfino     T: (212) 916-3743     F: (212) 916-7880

 



--------------------------------------------------------------------------------



 



Schedule 9.01

      Name of Bank   Domestic and Eurodollar Lending Offices Westpac Banking
Corporation   Westpac Banking Corporation     575 Fifth Ave. 39th Floor     New
York, NY 10017     Attn: Tony Smith     T: (212) 551-1814     F: (212) 551-1995
      Wells Fargo Bank, N.A.   Wells Fargo Bank, N.A.     999 Third Ave. 11th
Floor     Seattle, WA 98104     Attn: Deborah Speer Watson     T: (206) 292-3668
    F: (206) 292-3595       Mellon Bank, N.A.   Mellon Bank, N.A.     Three
Mellon Bank Center, Room 1204     Pittsburgh, PA 15259     Attn: Damon Carr    
T: (412) 234-4749     F: (412) 209-6129       Australia and New Zealand Banking
  Australia and New Zealand Banking Group Limited   Group Limited     1177
Avenue of the Americas     New York, NY 10036     Attn: Damodar Menon     T:
(212) 801-9752     F: (212) 556-4826

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
ARTICLE I
               
DEFINITIONS
       
Section 1.01 Defined Terms
    2  
Section 1.02 Terms Generally
    17  
Section 1.03 Accounting Terms; GAAP
    17          
ARTICLE II
               
THE CREDITS
       
Section 2.01 Commitments
    17  
Section 2.02 Loans
    18  
Section 2.03 Swing Line Loans
    20  
Section 2.04 Letters of Credit
    21  
Section 2.05 Competitive Bid Procedure
    24  
Section 2.06 Conversion and Continuation of Revolving Loans
    26  
Section 2.07 Fees
    27  
Section 2.08 Repayment of Loans; Evidence of Debt
    29  
Section 2.09 Interest on Loans
    30  
Section 2.10 Default Interest
    31  
Section 2.11 Alternate Rate of Interest
    31  
Section 2.12 Termination and Reduction of Commitments
    32  
Section 2.13 Prepayment
    33  
Section 2.14 Reserve Requirements; Change in Circumstances
    34  
Section 2.15 Change in Legality
    36  
Section 2.16 Indemnity
    36  
Section 2.17 Pro Rata Treatment
    37  
Section 2.18 Sharing of Setoffs
    37  
Section 2.19 Payments
    38  
Section 2.20 Taxes
    38  
Section 2.21 Mitigation Obligations; Replacement of Lenders
    41          
ARTICLE III
           
REPRESENTATIONS AND WARRANTIES
       
Section 3.01 Organization; Powers
    43  
Section 3.02 Authorization
    43  
Section 3.03 Enforceability
    43  
Section 3.04 Consents and Approvals
    43  
Section 3.05 Financial Statements
    44  
Section 3.06 No Material Adverse Change
    44  

i



--------------------------------------------------------------------------------



 

                              Page
Section 3.07 Title to Properties; Possession Under Leases
    44  
Section 3.08 Subsidiaries
    45  
Section 3.09 Litigation; Compliance with Laws
    45  
Section 3.10 Agreements
    45  
Section 3.11 Federal Reserve Regulations
    46  
Section 3.12 Investment Company Act; Public Utility Holding Company Act
    46  
Section 3.13 Tax Returns
    46  
Section 3.14 No Material Misstatements
    46  
Section 3.15 Compliance with ERISA
    46  
Section 3.16 Environmental Matters
    47  
Section 3.17 Maintenance of Insurance
    47  
Section 3.18 Existing Senior Credit Facilities
    48  
Section 3.19 Surviving Senior Credit Facilities
    48  
Section 3.20 Non-Material Loans
    48          
ARTICLE IV
         
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
       
Section 4.01 All Borrowings and Issuances
    48  
Section 4.02 Closing Date
    49          
ARTICLE V
               
AFFIRMATIVE COVENANTS
       
Section 5.01 Existence; Businesses and Properties
    51  
Section 5.02 Insurance
    51  
Section 5.03 Obligations and Taxes
    51  
Section 5.04 Financial Statements, Reports, etc
    52  
Section 5.05 Litigation and Other Notices
    53  
Section 5.06 ERISA
    54  
Section 5.07 Maintaining Records; Access to Properties and Inspections
    54  
Section 5.08 Use of Proceeds
    55  
Section 5.09 Environmental Matters
    55  
Section 5.10 Performance of Transaction Agreements
    56  
Section 5.11 OCBM Agreement
    57  
Section 5.12 Further Assurances
    57  
Section 5.13 Guarantee
    57          
ARTICLE VI
               
NEGATIVE COVENANTS
       
Section 6.01 Covenants of the Borrower
    57  
Section 6.02 Covenants with respect to WRECO
    60  

ii



--------------------------------------------------------------------------------



 

                              Page        
ARTICLE VII
               
EVENTS OF DEFAULT
       
Section 7.01 Events of Default
    63          
ARTICLE VIII
             
THE ADMINISTRATIVE AGENT
       
Section 8.01 The Administrative Agent
    66  
Section 8.02 Other Agents
    69          
ARTICLE IX
               
MISCELLANEOUS
       
Section 9.01 Notices
    69  
Section 9.02 Survival of Agreement
    70  
Section 9.03 Binding Effect
    70  
Section 9.04 Successors and Assigns
    70  
Section 9.05 Expenses; Indemnity
    72  
Section 9.06 Right of Setoff
    73  
Section 9.07 Applicable Law
    74  
Section 9.08 Waivers; Amendment
    74  
Section 9.09 Interest Rate Limitation
    75  
Section 9.10 Entire Agreement
    75  
Section 9.11 WAIVER OF JURY TRIAL
    75  
Section 9.12 Severability
    75  
Section 9.13 Counterparts
    76  
Section 9.14 Headings
    76  
Section 9.15 Jurisdiction; Consent to Service of Process
    76  
Section 9.16 Domicile of Loans
    77  
Section 9.17 Restricted and Unrestricted Subsidiaries
    77  

EXHIBITS

      Exhibit A   Form of Revolving Borrowing Request Exhibit B   Form of Swing
Line Borrowing Request Exhibit C   Form of Administrative Questionnaire
Exhibit D   Form of Assignment and Acceptance Exhibit E-1   Form of
Certification of Financial Statements for Weyerhaeuser Exhibit E-2   Form of
Certification of Financial Statements for WRECO Exhibit E-3   Form of Compliance
Certificate for Weyerhaeuser Exhibit E-4   Form of Compliance Certificate for
WRECO Exhibit F   Form of Subordinated Debt

iii



--------------------------------------------------------------------------------



 

      Exhibit G   Form of Promissory Note

SCHEDULES

      Schedule 2.01   Commitments Schedule 3.08   Subsidiaries of Weyerhaeuser,
WRECO and the Company Schedule 3.18   Existing Senior Credit Facilities
Schedule 3.19   Surviving Senior Credit Facilities Schedule 7.01   Specified
Indebtedness Schedule 9.01   Notices

iv



--------------------------------------------------------------------------------



 



Exhibit 10(h)

EXECUTION COPY

AMENDMENT NO. 1 TO
AMENDED AND RESTATED COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT

Dated as of October 23, 2003

          AMENDMENT NO. 1 TO AMENDED AND RESTATED COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT dated as of October 23, 2003, and entered
into by and among WEYERHAEUSER COMPANY, a Washington corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
party to the Credit Agreement referred to below (collectively, the “Lenders”),
JPMORGAN CHASE BANK, a New York banking corporation, as swing line bank (in such
capacity, the “Swing Line Bank”), JPMORGAN CHASE BANK, as Fronting Bank under
the Credit Agreement referred to below, JPMORGAN CHASE BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, MORGAN
STANLEY SENIOR FUNDING, INC., as syndication agent (the “Syndication Agent”) and
THE BANK OF TOKYO-MITSUBISHI, LTD. and DEUTSCHE BANK ALEX. BROWN INC., as
co-documentation agents (the “Co-Documentation Agents”).

          PRELIMINARY STATEMENTS:

          (1) The Borrower, the Lenders, the Swing Line Bank, JPMorgan Chase
Bank, as fronting bank, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents have entered into an Amended and Restated Competitive
Advance and Revolving Credit Facility Agreement dated as of March 26, 2002 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

          (2) The Borrower and the Required Lenders have agreed to amend the
Credit Agreement in order to (i) make the full Commitments of the Lenders
available for the issuance of Letters of Credit and (ii) allow the Borrower to
designate from time to time additional issuing banks of Letters of Credit, in
each case as hereinafter set forth.

          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

                    (a) The recital of parties to the Credit Agreement is hereby
amended by deleting therein the parenthetical ‘(in such capacity, the “Fronting
Bank”)’.

                    (b) Section 1.01 is hereby amended by adding therein the
following new definitions in appropriate alphabetical order:

                    ’“Fronting Bank” shall mean, (i) with respect to any Letter
of Credit, the Issuing Bank that has issued or is contemplated to issue such
Letter or Credit, (ii) with respect to

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



  2

any L/C Disbursement, the Issuing Bank that has made a payment or disbursement
pursuant to a Letter of Credit, or (iii) otherwise, as the context may require,
any or all of the Issuing Banks.’

                    ’“Issuing Bank” shall mean JPMorgan Chase Bank and any other
Lender designated by the Borrower and approved by the Administrative Agent as an
Issuing Bank to the extent such Lender has expressly agreed to perform all of
the obligations that by the terms of this Agreement are required to be performed
by it as an Issuing Bank, as such consent by such Lender may be evidenced from
time to time by documentation reasonably acceptable to the Administrative Agent
and the Lender.’

                    (c) Section 2.04(b) is hereby amended by deleting therein
the phrase “(A) the L/C Exposure shall not exceed $200,000,000 and (B)”
appearing in the second to last line thereof.

                    (d) The first sentence of Section 2.07(c) is hereby amended
in full to read as follows:

                    “The Borrower agrees to pay (i) to the Administrative Agent
for pro rata distribution to each Lender a fee (an “L/C Participation Fee”), for
the period from the Closing Date until the Termination Date (or such earlier
date as all Letters of Credit shall be canceled or expire and the Total
Commitment shall be terminated), on that portion of the average daily L/C
Exposure attributable to Letters of Credit issued for the account of the
Borrower (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), at the rate per annum equal to the Applicable Margin for
Eurodollar Loans from time to time in effect for the Borrower and (ii) to each
Issuing Bank a fronting fee (a “Fronting Fee”), which shall accrue at the rate
of .125% per annum (or at such other rate as agreed between the applicable
Issuing Bank and the Borrower) on the average daily amount of the L/C Exposure
attributable to Letters of Credit issued by such Issuing Bank for the account of
the Borrower (excluding any portion thereof attributable to unreimbursed L/C
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any L/C Exposure attributable to Letters of Credit
issued by such Issuing Bank for the account of the Borrower, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.”

          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by the Borrower and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment and (ii) all of the following documents, each such document
(unless otherwise specified) dated the date of receipt thereof by the
Administrative Agent, and in form and substance satisfactory to the
Administrative Agent:

          (a) Certified copies of (i) the resolutions of the Board of Directors
of the Borrower approving this Amendment and the matters contemplated hereby and
thereby and (ii)

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



  3

all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment and the matters contemplated
hereby and thereby.

          (b) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and the other documents to be
delivered hereunder.

          SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

                    (a) The Borrower and each of its Restricted Subsidiaries
(i) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure so to qualify would not result in a Material Adverse Effect, and (iv) in
the case of the Borrower, has the corporate power and authority to execute,
deliver and perform its obligations under this Amendment and each of the Loan
Documents, as amended hereby, and each other agreement or instrument
contemplated thereby to which it is or will be a party and to borrow thereunder.

                    (b) The execution, delivery and performance by the Borrower
of this Amendment and each of the Loan Documents, as amended hereby, and the
borrowings and issuances of Letters of Credit thereunder, (i) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(ii) (A) will not violate (1) any provision of law, statute, rule or regulation,
(2) the certificate or articles of incorporation or other constitutive documents
or by-laws of the Borrower or any of its Restricted Subsidiaries, (3) any order
of any Governmental Authority or (4) any provision of any indenture, agreement
or other instrument to which the Borrower or any of its Restricted Subsidiaries
is a party or by which any of them or any of their property is or may be bound,
(B) will not be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (C) will not result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any of its Restricted Subsidiaries
except, in each case other than (i) and (ii)(A)(2) above, as could not
reasonably be expected to have a Material Adverse Effect.

                    (c) This Amendment has been duly executed and delivered by
the Borrower and constitutes, and each Loan Document, as amended hereby, to
which the Borrower is a party, constitutes, a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

                    (d) No action, consent or approval of, registration or
filing with, or any other action by any Governmental Authority or any other
third party is or will be required

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



  4

for the due execution, delivery or performance by the Borrower of this Amendment
or any of the Loan Documents, as amended hereby, to which it is a party.

                    (e) Except as otherwise disclosed publicly prior to
October 16, 2003, there has been no action, suit, investigation, litigation or
proceeding pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

                    (f) Except as disclosed in the Borrower’s Report on Form
10-K for the fiscal year ended December 30, 2002, neither the Borrower nor any
of its Restricted Subsidiaries is in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

          SECTION 4. Reference to and Effect on the Credit Agreement. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the promissory notes
issued pursuant to Section 2.08 of the Credit Agreement (the “Notes”) and each
of the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

          (b) The Credit Agreement and, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

          SECTION 5. Costs, Expenses The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 9.05 of the Credit Agreement.

          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



  5

          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank.]

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              WEYERHAEUSER COMPANY, as Borrower
 
       

  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK,
individually and as Swing Line Bank,
Issuing Bank and Administrative Agent
 
       

  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY SENIOR FUNDING, INC.,
individually and as Syndication Agent
 
       

  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD.,
individually and as Co-Documentation Agent
 
       

  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANC ALEX.BROWN INC.,
individually and as Co-Documentation Agent
 
       

  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 



--------------------------------------------------------------------------------



 



     

  LENDERS
 
   

 

--------------------------------------------------------------------------------

 

  [Print Name of Financial Institution]

         
 
  By    

     

--------------------------------------------------------------------------------

 

      Title:
Name:

Amendment No. 1 to the
Weyerhaeuser Company Credit Agreement

 